 

Exhibit 10.1

 

EXECUTION COPY

 

U.S. $2,000,000,000

FIVE-YEAR CREDIT AGREEMENT

Dated as of February 28, 2007

Among

MONSANTO COMPANY

and

THE FOREIGN SUBSIDIARY BORROWERS

FROM TIME TO TIME PARTIES HERETO

as Borrowers,

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders,

JPMORGAN CHASE BANK, N.A.

and

CITIBANK, N.A.

as Co-Administrative Agents,

JPMORGAN CHASE BANK, N.A.

as Paying Agent,

ABN AMRO BANK N.V.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC

and

THE ROYAL BANK OF SCOTLAND PLC

as Co-Documentation Agents

and

J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.

as Co-Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

SECTION 1.01. Certain Defined Terms

1

SECTION 1.02. Computation of Time Periods

15

SECTION 1.03. Accounting Terms

15

 

 

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

16

 

 

SECTION 2.01. The Revolving Credit Advances

16

SECTION 2.02. Making the Revolving Credit Advances

16

SECTION 2.03. The Competitive Bid Advances

18

SECTION 2.04. The Swing Line Advances

21

SECTION 2.05. Making the Swing Line Advances; Refunding of Swing Line Advances

21

SECTION 2.06. Letters of Credit

22

SECTION 2.07. Fees

25

SECTION 2.08. Optional Termination or Reduction of the Commitments

25

SECTION 2.09. Repayment of Revolving Credit Advances

25

SECTION 2.10. Interest on Revolving Credit and Swing Line Advances; Regulation D
Compensation

26

SECTION 2.11. Certain Interest Rate Determinations

27

SECTION 2.12. Optional Conversion of Revolving Credit Advances

28

SECTION 2.13. Optional Prepayments of Revolving Credit and Swing Line Advances

28

SECTION 2.14. Increased Costs

29

SECTION 2.15. Illegality

31

SECTION 2.16. Payments and Computations

32

SECTION 2.17. Taxes

33

SECTION 2.18. Sharing of Payments, Etc

35

SECTION 2.19. Use of Proceeds

35

SECTION 2.20. Increase in Aggregate Commitments

35

SECTION 2.21. Extension of Termination Date

36

SECTION 2.22. Evidence of Debt

38

SECTION 2.23. Foreign Subsidiary Borrowers

39

SECTION 2.24. Foreign Currency Exchange Rate

39

SECTION 2.25. Replacement of Lenders

39

 

 

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

40

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01, 2.03, 2.04
and 2.06

40

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing, Swing
Line Borrowing, Letter of Credit Issuance, Commitment Increase and Extension
Date

41

SECTION 3.03. Additional Conditions Precedent Applicable to the Foreign
Subsidiary Borrowers

42

SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing

43

SECTION 3.05. Determinations Under Section 3.01

44

 

 

 

 

i

 

--------------------------------------------------------------------------------

 

Page

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

44

 

 

SECTION 4.01. Representations and Warranties of the Borrowers

44

SECTION 4.02. Representation and Warranty of the Lenders

45

 

 

ARTICLE V COVENANTS OF BORROWERS

45

 

 

SECTION 5.01. Affirmative Covenants

45

SECTION 5.02. Negative Covenants

47

SECTION 5.03. Financial Covenant

48

 

 

ARTICLE VI EVENTS OF DEFAULT

48

 

 

SECTION 6.01. Events of Default

48

 

 

ARTICLE VII THE AGENT

51

 

 

SECTION 7.01. Authorization and Action

51

SECTION 7.02. Agent’s Reliance, Etc

51

SECTION 7.03. JPMorgan, Citibank and Affiliates

52

SECTION 7.04. Lender Credit Decision

52

SECTION 7.05. Indemnification

52

SECTION 7.06. Successor Agent

52

SECTION 7.07. Other Agents

53

 

 

ARTICLE VIII GUARANTY

53

 

 

SECTION 8.01. Guaranty

53

SECTION 8.02. Guaranty of Payment

53

SECTION 8.03. No Discharge or Diminishment of Guaranty

53

SECTION 8.04. Defenses Waived

54

SECTION 8.05. Rights of Subrogation

54

SECTION 8.06. Reinstatement; Stay of Acceleration

54

SECTION 8.07. Information

54

SECTION 8.08. Taxes

55

SECTION 8.09. Liability Cumulative

55

 

 

ARTICLE IX MISCELLANEOUS

55

 

 

SECTION 9.01. Amendments, Etc

55

SECTION 9.02. Notices, Etc

56

SECTION 9.03. No Waiver; Remedies

57

SECTION 9.04. Costs and Expenses

57

SECTION 9.05. Right of Set-off

58

SECTION 9.06. Binding Effect

58

SECTION 9.07. Assignments and Participations

58

SECTION 9.08. Confidentiality

61

SECTION 9.09. Governing Law

61

SECTION 9.10. Execution in Counterparts

61

 

 

ii

 

--------------------------------------------------------------------------------

 

Page

 

 

SECTION 9.11. Jurisdiction, Etc

61

SECTION 9.12. USA PATRIOT Act Notification

62

SECTION 9.13. Waiver of Jury Trial

62

SECTION 9.14. Conversion of Currencies

62

 

 

iii

 

--------------------------------------------------------------------------------

 

 

Schedules

 

 

Schedule I

–

List of Applicable Lending Offices

Schedule II

–

Mandatory Cost Formula

Schedule 3.01(b)

–

Disclosed Litigation

 

 

 

Exhibits

 

 

Exhibit A–1

–

Form of Revolving Credit Note

Exhibit A–2

–

Form of Competitive Bid Note

Exhibit A–3

–

Form of Swing Line Note

Exhibit B–1

–

Form of Notice of Revolving Credit Borrowing

Exhibit B–2

–

Form of Notice of Competitive Bid Borrowing

Exhibit C

–

Form of Assignment and Acceptance

Exhibit D

–

Form of Assumption Agreement

Exhibit E

–

Form of Notice of Extension of Termination Date

Exhibit F-1

–

Form of Borrowing Subsidiary Agreement

Exhibit F-2

–

Form of Borrowing Subsidiary Termination

Exhibit F-3

–

Matters to be Covered by Foreign Subsidiary Opinion

 

 

iv

 

--------------------------------------------------------------------------------

 

FIVE-YEAR CREDIT AGREEMENT

Dated as of February 28, 2007

MONSANTO COMPANY, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as hereinafter defined) from time to time party hereto,
the banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A.
(“JPMorgan”) and CITIBANK, N.A. (“Citibank”), as co-administrative agents
(collectively, in such capacity, the “Co-Administrative Agents”), JPMorgan, as
paying agent (in such capacity, the “Agent”) for the Lenders (as hereinafter
defined), J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as
co-lead arrangers and joint bookrunners (collectively, in such capacity, the
“Lead Arrangers”), and ABN AMRO BANK N.V., THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., CHICAGO BRANCH, BANK OF AMERICA, N.A., BARCLAYS BANK PLC and THE ROYAL
BANK OF SCOTLAND PLC, as co-documentation agents, agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.   Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Advance” means a Revolving Credit Advance, a Competitive Bid Advance or a Swing
Line Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent” means JPMorgan, together with its affiliates, as the paying agent for
the Lenders under this Agreement and the Notes, together with any of its
successors; it being understood that matters concerning Euro Advances will be
administered by J.P. Morgan Europe Limited and therefore all notices concerning
such Advances will be required to be given at the office of J.P. Morgan Europe
Limited specified in Section 9.02.

“Agents” means the Co-Administrative Agents and the Agent.

“Agent’s Office” means the office of the Agent specified in Section 9.02 or such
other office as may be specified from time to time by the Agent as its funding
and payment office by written notice to the Parent Borrower and the Lenders;
provided that, with respect to Euro Advances, “Agent’s Office” shall mean the
office of the Agent at J.P. Morgan Europe Limited, 125 London Wall, London EC2Y
5AJ, United Kingdom, Attention: Ching Loh.

“Aggregate Amount of Financing Outstanding” at any time means the aggregate
amount of proceeds received in connection with a Permitted Receivables
Financing, less (a) any amounts

 

 

--------------------------------------------------------------------------------

 

2

 

collected in connection with the accounts receivable sold, conveyed or otherwise
transferred pursuant to such financing and (b) the amount of any defaulted
accounts receivable the uncollectibility of which is a risk assumed by the
transferee of such accounts receivable.

“Anniversary Date” has the meaning specified in Section 2.21(a).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

“Applicable Margin” means, for Base Rate Advances, 0.0% per annum and, for
Eurocurrency Rate Advances as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

Public Debt Rating
S&P/Moody’s

Applicable Margin for
Eurocurrency Rate Advances

Level 1
A+ or A1

0.130%

Level 2
Lower than Level 1 but at least A or A2

0.150%

Level 3
Lower than Level 2 but at least A- or A3

0.190%

Level 4
Lower than Level 3 but at least BBB+ or Baa1

0.270%

Level 5
Lower than Level 4

0.350%

 

“Applicable Percentage” means, for each date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

Public Debt Rating
S&P/Moody’s

Applicable
Percentage

Level 1
A+ or A1

0.045%

Level 2
Lower than Level 1 but at least A or A2

0.050%

Level 3
Lower than Level 2 but at least A- or A3

0.060%

Level 4
Lower than Level 3 but at least BBB+ or Baa1

0.080%

Level 5
Lower than Level 4

0.100%

 

 

 

--------------------------------------------------------------------------------

 

3

 

“Applicable Utilization Fee” means, for each date that the aggregate amount of
outstanding Extensions of Credit exceeds 50% of the aggregate Commitments,
0.050% per annum.

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Extending Lender” has the meaning specified in Section 2.21(c).

“Assuming Increasing Lender” has the meaning specified in Section 2.20(b).

“Assumption Agreement” has the meaning specified in Section 2.20(c).

“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect (computed
after giving effect to any Competitive Bid Reduction) over (b) such Lender’s
Extensions of Credit (other than Competitive Bid Advances) then outstanding.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a)   the rate of interest announced publicly by JPMorgan in New York, New York,
from time to time, as JPMorgan’s base rate; and

(b)   ½ of one percent per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.10(a)(i).

“Borrowers” means the Parent Borrower and the Foreign Subsidiary Borrowers.

“Borrowing” means a Revolving Credit Borrowing, a Competitive Bid Borrowing or a
Swing Line Borrowing.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement,
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination,
substantially in the form of Exhibit F-2.

“Business Day” means a day (a) that is not a Saturday or a Sunday and (b) (i)
when used in connection with a Euro Advance, is a TARGET Settlement Day, (ii)
when used in connection with an Advance denominated in Dollars is a New York
Business Day and (iii) when used in connection with matters not relating to
Advances, is a New York Business Day, provided that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurocurrency Rate Advances, such day is also a day for trading by and between
banks in deposits in Dollars and Euros in the London Interbank Eurocurrency
market.

 

 

--------------------------------------------------------------------------------

 

4

 

“Calculation Date” means the last Business Day of each calendar month (or any
other day selected by the Agent when an Event of Default has occurred and is
continuing (each, an “Optional Calculation Date”)); provided that (a) the second
Business Day preceding each Borrowing date with respect to any Eurocurrency Rate
Advance shall also be a “Calculation Date”, (b) the second Business Day
preceding each date on which any Eurocurrency Rate Advance is extended or
rolled-over shall also be a “Calculation Date”, (c) each Borrowing date with
respect to any other Advance made hereunder shall also be a “Calculation Date”
and (d) the date of issuance, amendment, renewal or extension of a Letter of
Credit shall also be a Calculation Date.

“Citibank” has the meaning specified in the preamble hereto.

“Co-Administrative Agents” has the meaning specified in the preamble hereto.

“Commitment” means as to any Lender, the obligation of such Lender, if any, to
make Revolving Credit Advances and participate in Swing Line Advances and
Letters of Credit in an aggregate principal and/or face amount not to exceed (a)
the amount set forth opposite such Lender’s name on the signature pages hereof,
(b) if such Lender has become a Lender hereunder pursuant to an Assumption
Agreement, the amount set forth in such Assumption Agreement or (c) if such
Lender has entered into any Assignment and Acceptance, the amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 9.07(c),
as such amount may be reduced pursuant to Section 2.08, increased pursuant to
Section 2.20 or extended pursuant to Section 2.21. The original aggregate amount
of the Commitments is $2,000,000,000.

“Commitment Date” has the meaning specified in Section 2.20(b).

“Commitment Increase” has the meaning specified in Section 2.20(a).

“Commitment Period” means the period commencing on the Effective Date and ending
on the Termination Date.

“Competitive Bid Advance” means an advance by a Lender to the Parent Borrower as
part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO
Rate Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted by the
Parent Borrower under the competitive bidding procedure described in Section
2.03.

“Competitive Bid Note” means a promissory note of the Parent Borrower of a
Competitive Bid Advance payable to the order of any Lender, in substantially the
form of Exhibit A-2 hereto, evidencing the indebtedness of the Parent Borrower
to such Lender resulting from such Competitive Bid Advance made by such Lender.

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Confidential Information” means information that any Borrower furnishes to any
Agent or any Lender which information is non-public, confidential or proprietary
in nature, but does not include any such information (a) that is or becomes
generally available to the public other than as the result of an unauthorized
disclosure by any Agent or any Lender or (b) that is or becomes

 

 

--------------------------------------------------------------------------------

 

5

 

available to such Agent or such Lender from a source other than a Borrower and
such Agent or such Lender had no reason to believe that such source did not have
legitimate possession of such information or such source was under any
obligation to keep such information confidential.

“Consenting Lender” has the meaning specified in Section 2.21(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Worth” at any time, means the sum of the capital stock
accounts (excluding capital stock subscribed for and unissued), surplus accounts
(including earned surplus, capital surplus and the balance of the current profit
and loss account not transferred to surplus) and other equity accounts
(including accumulated currency adjustments, unrealized investment or derivative
gains and losses, minimum pension liabilities and reserve for ESOP debt
retirement) of the Parent Borrower and its Subsidiaries appearing on the most
recent Consolidated balance sheet of the Parent Borrower and its Subsidiaries
delivered pursuant to Section 5.01(f)(i) or (ii), as applicable, prepared in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in Section
4.01(e) ; provided that there shall be excluded from the calculation of
“Consolidated Net Worth” any effects resulting from application of Financial
Accounting Standards Board Statement No. 158: Employers’ Accounting for Defined
Pension and Other Postretirement Plans.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.11 or 2.12.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement (1)
to pay or purchase such Debt or to advance or supply funds for the payment or
purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Debt referred to in clauses (a)
through (h) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt, provided, that, if such Person has not assumed or become liable
for the payment of such Debt, it shall be taken into account only to the

 

 

--------------------------------------------------------------------------------

 

6

 

extent of the book value or fair market value, whichever is greater, of the
property subject to such Lien.

“Debt for Borrowed Money” of any Person means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (c)
all obligations of such Person as lessee under leases that have been or should
be, in accordance with GAAP, recorded as capital leases, (d) during the term of
a Permitted Receivables Financing, the Aggregate Amount of Financing Outstanding
in connection with domestic accounts receivable pursuant to such financing and
(e) all debt of others referred to in clauses (a) through (d) above guaranteed
directly or indirectly in any manner by such Person.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Dollar Advances” has the meaning specified in Section 2.01.

“Dollar Equivalent” means, with respect to an amount in Euros on any date, the
amount of Dollars that may be purchased with such currency at the Spot Exchange
Rate (determined as of the most recent Calculation Date) with respect to such
currency at such date.

“Dollars” and “$” mean dollars in lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Parent Borrower and the Agent.

“EDGAR” means the electronic disclosure system for the receipt, storage,
retrieval and dissemination of public documents filed with the Securities and
Exchange Commission.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender and (c) any
other Person approved by the Agent and each Issuing Lender and, unless an Event
of Default has occurred and is continuing at the time any assignment is effected
in accordance with Section 9.07, the Parent Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Parent
Borrower nor an Affiliate of the Parent Borrower shall qualify as an Eligible
Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating to any Environmental Law, Environmental Permit or Hazardous Materials
or arising from alleged injury or threat of injury to health, safety or the
environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

 

--------------------------------------------------------------------------------

 

7

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or written judicial
policy or guidance that is publicly available, in each case relating to
pollution or protection of the environment, health and safety as they relate to
Hazardous Materials or natural resources, including, without limitation, those
relating to the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Parent Borrower’s controlled group, or under common control with
the Parent Borrower, within the meaning of Section 414 of the Internal Revenue
Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(c) of ERISA (including any such notice with
respect to a plan amendment referred to in Section 4041(e) of ERISA); (d) the
cessation of operations at a facility of the Parent Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Parent Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

“Euro” or “€” mean the official non-legacy currency denominated as the Euro and
constituting legal tender for the payment of public and private debts in the
participating member states of the European Union.

“Euro Advances” has the meaning specified in Section 2.01.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Parent Borrower and the Agent.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the

 

 

--------------------------------------------------------------------------------

 

8

 

rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on the relevant page of the Telerate screen (or otherwise on such
screen) as the London interbank offered rate for deposits in Dollars or Euros,
as applicable, at approximately 11:00 A.M. (London time) two Business Days prior
to the first day of such Interest Period for a term comparable to such Interest
Period or, if for any reason such rate is not available, the average (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum, if such average is
not such a multiple) of the rate per annum at which deposits in Dollars or
Euros, as applicable, are offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to such Reference Bank’s
ratable share of an amount equal to such Revolving Credit Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period. If the relevant page of the Telerate screen is unavailable, the
Eurocurrency Rate for any Interest Period for each Advance comprising part of
the same Revolving Credit Borrowing shall be determined by the Agent on the
basis of applicable rates furnished to and received by the Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.11.

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.10(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Extension Date” has the meaning specified in Section 2.21(b).

“Extensions of Credit” means as to any Lender at any time, an amount equal to
the sum of (a) the aggregate outstanding principal amount of all Revolving
Credit Advances denominated in Dollars held by such Lender, (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of all
Revolving Credit Advances denominated in Euros held by such Lender, (c) the
aggregate outstanding principal amount of all Competitive Bid Advances held by
such Lender, (d) such Lender’s Revolving Percentage of the L/C Obligations then
outstanding and (e) such Lender’s Revolving Percentage of the aggregate
outstanding principal amount of Swing Line Advances.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

 

--------------------------------------------------------------------------------

 

9

 

“Fee Payment Date” means (a) the third Business Day following the last day of
each March, June, September and December and (b) the last day of the Commitment
Period.

“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i).

“Foreign Borrower Obligations” means the unpaid principal of and interest on
(including interest accruing after the maturity of the Advances and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Foreign Subsidiary Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) the
Advances and all other obligations and liabilities of the Foreign Subsidiary
Borrowers to any Agent, any Issuing Lender or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Notes, the Letters of Credit or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the Agents
or to any Lender that are required to be paid by any Foreign Subsidiary Borrower
pursuant hereto) or otherwise.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

“Foreign Subsidiary Borrower” means any Foreign Subsidiary of the Parent
Borrower designated as a Foreign Subsidiary Borrower by the Parent Borrower
pursuant to Section 2.23 that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

“Foreign Subsidiary Opinion” means, with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower
addressed to the Agent and the Lenders covering the matters set forth on Exhibit
F-3, with such assumptions, qualifications and deviations therefrom as the Agent
shall approve (such approval not to be unreasonably withheld).

“GAAP” has the meaning specified in Section 1.03.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guaranty” means the guaranty of the Parent Borrower set forth in Article VIII.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.20(a).

“Increasing Lender” has the meaning specified in Section 2.20(b).

 

 

--------------------------------------------------------------------------------

 

10

 

“Information Memorandum” means the confidential information memorandum dated
February 2007 (including all exhibits and attachments thereto) used by the Agent
in connection with the syndication of the Commitments, as up-dated from time to
time by any subsequent filings by the Parent Borrower with the Securities and
Exchange Commission.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the relevant Borrower pursuant to the provisions
below and, thereafter, with respect to Eurocurrency Rate Advances, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months or, if available to all Lenders,
nine months, as the relevant Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:

(i)           no Borrower may select any Interest Period that ends after the
Termination Date;

(ii)          Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Revolving Credit Borrowing or for LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing shall be of the
same duration;

(iii)         whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

(iv)         whenever the first day of any Interest Period occurs on the last
day of a calendar month or on a day of an initial calendar month for which there
is no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Issuing Lender” means JPMorgan, Citibank and any other Lender selected by the
Parent Borrower and approved by the Agent that has agreed in its sole discretion
to act as an “Issuing Lender” hereunder, or any of their respective affiliates,
in each case in its capacity as issuer of any Letter of Credit. Each reference
herein to “the Issuing Lender” shall be deemed to be a reference to the relevant
Issuing Lender.

“JPMorgan” has the meaning specified in the preamble hereto.

 

 

--------------------------------------------------------------------------------

 

11

 

“L/C Issuer Obligation” means the obligation of an Issuing Lender, upon agreeing
to a Letter of Credit issuance request from a Borrower, to issue such Letter of
Credit pursuant to Section 2.06 in an aggregate face amount for all Issuing
Lenders at any one time outstanding not to exceed $100,000,000. No Issuing
Lender shall have any obligation to issue a Letter of Credit upon request by any
Borrower, but shall, upon receipt of such request, decide, in its sole
discretion whether to issue such requested Letter of Credit.

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.06(e).

“L/C Participants” means all the Lenders other than the Issuing Lender.

“Lead Arrangers” has the meaning specified in the preamble hereto.

“Lenders” means the Initial Lenders, each Assuming Increasing Lender that shall
become a party hereto pursuant to Section 2.20, each Assuming Extending Lender
that shall become a party hereto pursuant to Section 2.21 and each Person that
shall become a party hereto pursuant to Section 2.14, Section 2.15 or Section
9.07.

“Letters of Credit” has the meaning specified in Section 2.06(a).

“Leverage Ratio” of the Parent Borrower means the ratio of Consolidated Debt for
Borrowed Money of the Parent Borrower and its Subsidiaries to the sum of
Consolidated Debt for Borrowed Money of the Parent Borrower and its Subsidiaries
plus Consolidated Net Worth.

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum (rounded upward to the nearest 1/100 of 1%) appearing on
Telerate Markets Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars are offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to the amount that would be the
Reference Banks’ respective ratable shares of such Borrowing if such Borrowing
were to be a Revolving Credit Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period. If the Telerate Markets
Page 3750 (or any successor page) is unavailable, the LIBO Rate for any Interest
Period for each LIBO Rate Advance comprising part of the same Competitive Bid
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.11.

“LIBO Rate Advance” has the meaning specified in Section 2.03(a)(i).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having the effect of
security, including, without limitation, the lien or retained security title of
a conditional vendor.

 

 

--------------------------------------------------------------------------------

 

12

 

“Mandatory Cost” means, in relation to any Advance, the cost as calculated by
the Agent in accordance with Schedule II imputed to each Lender participating in
such Advance of compliance with the mandatory liquid assets requirements of the
Bank of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions), or the European
Central Bank during the applicable Interest Period, expressed as a percentage.

“Material Adverse Change” means any material adverse change in the financial
condition or results of operations of the Parent Borrower or the Parent Borrower
and its Consolidated Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Parent Borrower or the Parent Borrower
and its Consolidated Subsidiaries taken as a whole or (b) the ability of any
Borrower to perform its obligations under this Agreement or any Note.

“Material Subsidiary” means, at any time, a domestic Consolidated Subsidiary of
the Parent Borrower having (i) at least 10% of the total Consolidated assets of
the Parent Borrower and its Subsidiaries (determined as of the last day of the
most recent fiscal quarter of the Parent Borrower) or (ii) at least 10% of the
Consolidated net sales of the Parent Borrower and its Subsidiaries for the
twelve month period ending on the last day of the most recent fiscal quarter of
the Parent Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Parent Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Parent
Borrower or any ERISA Affiliate and at least one Person other than the Parent
Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
which the Parent Borrower or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Non-Consenting Lender” has the meaning specified in Section 2.21(b).

“Note” means a Revolving Credit Note, a Competitive Bid Note or a Swing Line
Note.

“Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.03(a).

“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).

“Obligated Party” has the meaning specified in Section 8.02.

“Optional Calculation Date” has the meaning set forth in the definition of
“Calculation Date”.

“Parent Borrower” has the meaning specified in the preamble hereto.

 

 

--------------------------------------------------------------------------------

 

13

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Percentage” means as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Credit Advances then
outstanding constitutes of the aggregate principal amount of the Revolving
Credit Advances then outstanding, provided, that, in the event that the
Revolving Credit Advances are paid in full prior to the reduction to zero of the
Total Extensions of Credit, the Percentages shall be determined in a manner
designed to ensure that the other outstanding Extensions of Credit (other than
Competitive Bid Advances) shall be held by the Lenders on a comparable basis.

“Permitted Receivables Financing” means any financing pursuant to which the
Parent Borrower or any Subsidiary of the Parent Borrower may sell, convey, or
otherwise transfer to a Receivables Subsidiary or any other Person, or grant a
security interest in, any accounts receivable (and related assets) of the Parent
Borrower or such Subsidiary, provided that such financing shall be on customary
market terms and shall be with limited or no recourse to the Parent Borrower and
its Subsidiaries (other than the Receivables Subsidiary) except to the extent
customary for such transactions.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Parent
Borrower. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Percentage will be set in accordance with
Level 5 under the definition of “Applicable Margin” or “Applicable Percentage”,
as the case may be; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, the Applicable Margin and the Applicable Percentage
shall be based upon the higher rating, provided that if the lower of such
ratings is more than one level below the higher of such ratings, then the
Applicable Margin and the Applicable Percentage shall be based on the rating
that is one level above the lower of such ratings; (d) if any rating established
by S&P or Moody’s shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change; and (e) if S&P or Moody’s shall change the basis on which
ratings are established, each reference to the Public Debt Rating announced by
S&P or Moody’s, as the case may be, shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be.

“Receivables Subsidiary” means a bankruptcy-remote, special-purpose wholly owned
Subsidiary formed in connection with a Permitted Receivables Financing.

“Reference Banks” means JPMorgan, Citibank and ABN AMRO Bank N.V., London
branch; provided that the Parent Borrower may at any time substitute another
Lender as one of the Reference Banks, but such substitution shall terminate
after 30 days if within such period the Required Lenders shall have notified the
Agent of their objection to such substitution.

 

 

--------------------------------------------------------------------------------

 

14

 

“Refunded Swing Line Advances” has the meaning specified in Section 2.05(b).

“Register” has the meaning specified in Section 9.07(c).

“Reimbursement Obligation” means the obligation of each Borrower to reimburse
the Issuing Lender pursuant to Section 2.06(e) for amounts drawn under Letters
of Credit issued for the account of such Borrower.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Commitments then in effect or, if the Commitments have been terminated,
the Total Extensions of Credit then outstanding.

“Revolving Credit Advance” means an advance (other than a Swing Line Advance) in
Dollars or Euros by a Lender to any Borrower as part of a Revolving Credit
Borrowing and refers to a Base Rate Advance (in the case of Dollar Advances) or
a Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

“Revolving Credit Note” means a promissory note of a Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-1 hereto, evidencing
the aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Advances made to such Borrower by such Lender.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Parent
Borrower or any ERISA Affiliate and no Person other than the Parent Borrower and
the ERISA Affiliates or (b) was so maintained and in respect of which the Parent
Borrower or any ERISA Affiliate could have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.

“Spot Exchange Rate” means, on any day, with respect to Euros, the spot rate at
which Dollars are offered on such day by JPMorgan in London for Euros at
approximately 11:00 A.M. (London time) for delivery two Business Days later. For
purposes of determining the Spot Exchange Rate in connection with a Euro
Advance, such spot exchange rate shall be determined as of the Calculation Date
for such Advance with respect to transactions in Euros that will settle on the
date of such Advance.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Swing Line Advances” has the meaning specified in Section 2.04(a).

 

 

--------------------------------------------------------------------------------

 

15

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by a Swing Line Lender pursuant to Section 2.04.

“Swing Line Commitment” means the obligation of each Swing Line Lender to make
Swing Line Advances pursuant to Section 2.04 in an aggregate principal amount
for all Swing Line Lenders at any one time outstanding not to exceed
$100,000,000; provided, that the Swing Line Commitment of each of JPMorgan and
Citibank is $50,000,000.

“Swing Line Lender” means each of JPMorgan and Citibank, in its capacity as a
lender of Swing Line Advances.

“Swing Line Note” means a promissory note of the Parent Borrower payable to the
order of any Swing Line Lender, in substantially the form of Exhibit A-3 hereto,
evidencing the aggregate indebtedness of the Parent Borrower to such Lender
resulting from the Swing Line Advances made by such Lender.

“Swing Line Participation Amount” has the meaning specified in Section 2.05(c).

“TARGET Settlement Day” means any day on which the Trans-European Automated Real
Time Gross Settlement Express Transfer System (or, if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Agent to be a suitable replacement) is open for settlement of payment in Euro.

“Termination Date” means the earlier of (a) February 28, 2012, subject to the
extension thereof pursuant to Section 2.21, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.08 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.21 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Total Commitments” means, at any time, the aggregate amount of the Commitments
then in effect.

“Total Extensions of Credit” means, at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02.   Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

SECTION 1.03.   Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”),

 

 

--------------------------------------------------------------------------------

 

16

 

notwithstanding any changes to such principles which may become applicable
subsequent to the date of such financial statements.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.   The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances denominated in Dollars (“Dollar Advances”) or Euros (“Euro Advances”)
to the Borrowers from time to time on any Business Day during the Commitment
Period in an aggregate amount at any time outstanding which (a) when added to
such Lender’s Percentage of the sum of (i) the L/C Obligations then outstanding,
(ii) the aggregate principal amount of the Swing Line Advances then outstanding
and (iii) the other Revolving Credit Advances then outstanding, does not exceed
such Lender’s Commitment, provided that the aggregate amount of the Commitments
of the Lenders shall be deemed used from time to time to the extent of the
aggregate amount of the Competitive Bid Advances then outstanding and such
deemed use of the aggregate amount of the Commitments shall be allocated among
the Lenders ratably according to their respective Commitments (such deemed use
of the aggregate amount of the Commitments being a “Competitive Bid Reduction”),
and (b) will not result in the Total Extensions of Credit exceeding the Total
Commitments. Each Revolving Credit Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof (or, in the
case of Euro Advances, €5,000,000 or an integral multiple of €1,000,000 in
excess thereof) and shall consist of Revolving Credit Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Commitments; provided that a Swing Line Lender may request, on behalf of the
Parent Borrower, Revolving Credit Advances in Dollars under the Commitments that
are Base Rate Advances in other amounts pursuant to Section 2.05. Each Lender
may, at its option, make any Advance available to any Foreign Subsidiary
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Advance; provided that any exercise of such option shall not affect
the obligation of such Foreign Subsidiary Borrower to repay such Advance in
accordance with the terms of this Agreement. Within the limits of each Lender’s
Commitment, each Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.13 and reborrow under this Section 2.01.

SECTION 2.02.   Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than 11:00 A.M. (New York
City time or, in the case of Euro Advances, London time) on the third Business
Day prior to the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances, or not
later than 11:00 A.M. (New York City time) on the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by the Parent Borrower (and, in the case of a Borrowing by a
Foreign Subsidiary Borrower, such Foreign Subsidiary Borrower) to the Agent,
which shall give to each Lender prompt notice thereof by telecopier. Each such
notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier, in substantially the form of Exhibit B-1 hereto, specifying therein
the requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Revolving Credit Borrowing (provided that all Euro Advances shall be
Eurocurrency Rate Advances), (iii) aggregate amount of such Revolving Credit
Borrowing (including the currency of such Borrowing), (iv) name of the relevant
Borrower and (v) in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances, initial Interest Period for each such Advance. If no
election as to the currency of an Advance is specified in any such Notice, then
the requested Advance shall be denominated in Dollars. If no election as to the
Type of Advance is specified in any Notice of Revolving Credit Borrowing for a
Dollar Advance, then the requested Advance shall be a Base Rate Advance. If no
Interest Period with respect to any Eurocurrency Advance is specified in any
such Notice, then the

 

 

--------------------------------------------------------------------------------

 

17

 

applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no election as to the Borrower is specified in any such
Notice, then the requested Borrower shall be deemed to be the Parent Borrower.
Each Lender shall, before 1:00 P.M. (New York City time), in the case of Dollar
Advances, and 1:00 P.M. (London time), in the case of Euro Advances, on the date
of such Revolving Credit Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Office, in same day funds,
such Lender’s ratable portion of such Revolving Credit Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower that requested such Revolving Credit Borrowing at the Agent’s address
referred to in Section 9.02.

(b)           Anything in subsection (a) above to the contrary notwithstanding,
(i) no Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $10,000,000 (or, in the case of Euro Advances, €5,000,000) or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.11 or 2.15 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than eight separate Revolving
Credit Borrowings.

(c)           Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the relevant Borrower. In the case of any Revolving Credit Borrowing
that the related Notice of Revolving Credit Borrowing specifies is to be
comprised of Eurocurrency Rate Advances, the relevant Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Revolving Credit Borrowing for such Revolving Credit Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Revolving Credit Advance to be made by such Lender as part of
such Revolving Credit Borrowing when such Revolving Credit Advance, as a result
of such failure, is not made on such date.

(d)           Unless the Agent shall have received notice from a Lender prior to
the date of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower that requested such Borrowing on such
date a corresponding amount in the applicable currency. If and to the extent
that such Lender shall not have so made such ratable portion available to the
Agent, such Lender and each Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount in the applicable currency
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the Agent, at
(i) in the case of such Borrower, the interest rate applicable at the time to
Revolving Credit Advances comprising such Revolving Credit Borrowing and (ii) in
the case of such Lender, (A) with respect to Dollar Advances, the greater of (x)
the Federal Funds Rate and (y) a rate determined by the Agent in accordance with
banking industry rules on interbank compensation and (B) with respect to Euro
Advances, the rate per annum determined by the Agent to represent its cost of
overnight or short-term funds in Euros. If such Lender shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Credit Advance as part of such Borrowing for purposes of this
Agreement.

(e)           The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Borrowing, but no Lender shall be

 

 

--------------------------------------------------------------------------------

 

18

 

responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

SECTION 2.03.   The Competitive Bid Advances. (a) Each Lender severally agrees
that the Parent Borrower may make Competitive Bid Borrowings in Dollars under
this Section 2.03 from time to time on any Business Day during the period from
the date hereof until the date occurring 30 days prior to the Termination Date
in the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the aggregate amount of the Advances then
outstanding, when added to the sum of (i) the L/C Obligations then outstanding
and (ii) the aggregate principal amount of the Swing Line Advances then
outstanding, does not exceed the Total Commitments (computed without regard to
any Competitive Bid Reduction).

(i)            The Parent Borrower may request a Competitive Bid Borrowing under
this Section 2.03 by delivering to the Agent, by telecopier, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying therein the requested
(v) date of such proposed Competitive Bid Borrowing, (w) aggregate amount of
such proposed Competitive Bid Borrowing, (x) in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances, maturity date for
repayment of each Fixed Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring 30
days after the date of such Competitive Bid Borrowing or later than the
Termination Date), (y) interest payment date or dates relating thereto, and (z)
other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than 10:00 A.M. (New York City time) (A) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if the Parent Borrower
shall specify in the Notice of Competitive Bid Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum (the
Advances comprising any such Competitive Bid Borrowing being referred to herein
as “Fixed Rate Advances”) and (B) at least five Business Days prior to the date
of the proposed Competitive Bid Borrowing, if the Parent Borrower shall instead
specify in the Notice of Competitive Bid Borrowing that the rates of interest be
offered by the Lenders are to be based on the LIBO Rate (the Advances comprising
such Competitive Bid Borrowing being referred to herein as “LIBO Rate
Advances”). Each Notice of Competitive Bid Borrowing shall be irrevocable and
binding on the Parent Borrower. The Agent shall in turn promptly notify each
Lender of each request for a Competitive Bid Borrowing received by it from the
Parent Borrower by sending such Lender a copy of the related Notice of
Competitive Bid Borrowing.

(ii)          Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Parent
Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Lender in its sole discretion, by notifying the
Agent (which shall give prompt notice thereof to the Parent Borrower), before
9:30 A.M. (New York City time) on the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances and before 10:00 A.M. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances, of the minimum
amount and maximum amount of each Competitive Bid Advance which such Lender
would be willing to make as part of such proposed Competitive Bid Borrowing
(which amounts may, subject to the proviso to the first sentence of this Section
2.03(a), exceed such Lender’s Commitment, if any), the rate or rates of interest
therefor and such Lender’s Applicable Lending Office with respect to such
Competitive Bid Advance; provided that if the Agent in its capacity as a Lender
shall, in its sole discretion, elect to make any such offer, it shall notify the
Parent Borrower of such offer at least 30 minutes before the time and on

 

 

--------------------------------------------------------------------------------

 

19

 

the date on which notice of such election is to be given to the Agent by the
other Lenders. If any Lender shall elect not to make such an offer, such Lender
shall so notify the Agent, at least 30 minutes prior to the time at which notice
of such election is to be given to the Agent by the other Lenders, and such
Lender shall not be obligated to, and shall not, make any Competitive Bid
Advance as part of such Competitive Bid Borrowing; provided that the failure by
any Lender to give such notice shall not cause such Lender to be obligated to
make any Competitive Bid Advance as part of such proposed Competitive Bid
Borrowing.

(iii)         The Parent Borrower shall, in turn, before 10:30 A.M. (New York
City time) on the date of such proposed Competitive Bid Borrowing, in the case
of a Competitive Bid Borrowing consisting of Fixed Rate Advances and before
11:00 A.M. (New York City time) three Business Days before the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, either:

(x)           cancel such Competitive Bid Borrowing by giving the Agent notice
to that effect, or

(y)           accept one or more of the offers made by any Lender or Lenders
pursuant to paragraph (ii) above, in its sole discretion, by giving notice to
the Agent of the amount of each Competitive Bid Advance (which amount shall be
equal to or greater than the minimum amount, and equal to or less than the
maximum amount, notified to the Parent Borrower by the Agent on behalf of such
Lender for such Competitive Bid Advance pursuant to paragraph (ii) above) to be
made by each Lender as part of such Competitive Bid Borrowing, and reject any
remaining offers made by Lenders pursuant to paragraph (ii) above by giving the
Agent notice to that effect. The Parent Borrower shall accept the offers made by
any Lender or Lenders to make Competitive Bid Advances in order of the lowest to
the highest rates of interest offered by such Lenders. If two or more Lenders
have offered the same interest rate, the amount to be borrowed at such interest
rate will be allocated among such Lenders in proportion to the maximum amount
that each such Lender offered at such interest rate.

(iv)         If the Parent Borrower notifies the Agent that such Competitive Bid
Borrowing is cancelled pursuant to paragraph (iii)(x) above, the Agent shall
give prompt notice thereof to the Lenders and such Competitive Bid Borrowing
shall not be made.

(v)           If the Parent Borrower accepts one or more of the offers made by
any Lender or Lenders pursuant to paragraph (iii)(y) above, the Agent shall in
turn promptly notify (A) each Lender that has made an offer as described in
paragraph (ii) above, of the date and aggregate amount of such Competitive Bid
Borrowing and whether or not any offer or offers made by such Lender pursuant to
paragraph (ii) above have been accepted by the Parent Borrower, (B) each Lender
that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing, of the amount of each Competitive Bid Advance to be made by such
Lender as part of such Competitive Bid Borrowing, and (C) each Lender that is to
make a Competitive Bid Advance as part of such Competitive Bid Borrowing, upon
receipt, that the Agent has received forms of documents appearing to fulfill the
applicable conditions set forth in Article III. Each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing shall, before
12:00 noon (New York City time) on the date of such Competitive Bid Borrowing
specified in the notice received from the Agent pursuant to clause (A) of the
preceding sentence or any later time when such Lender shall have received notice
from the Agent pursuant to clause (C) of the preceding sentence, make available
for the account of its Applicable Lending Office to the Agent at the Agent’s
Office, in same day funds, such Lender’s portion of such Competitive Bid

 

 

--------------------------------------------------------------------------------

 

20

 

Borrowing. Upon fulfillment of the applicable conditions set forth in Article
III and after receipt by the Agent of such funds, the Agent will make such funds
available to the Parent Borrower at the Agent’s address referred to in Section
9.02. Promptly after each Competitive Bid Borrowing the Agent will notify each
Lender of the amount of the Competitive Bid Borrowing, the consequent
Competitive Bid Reduction and the dates upon which such Competitive Bid
Reduction commenced and will terminate.

(vi)         If the Parent Borrower notifies the Agent that it accepts one or
more of the offers made by any Lender or Lenders pursuant to paragraph (iii)(y)
above, such notice of acceptance shall be irrevocable and binding on the Parent
Borrower. The Parent Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in the related Notice of Competitive Bid Borrowing for
such Competitive Bid Borrowing the applicable conditions set forth in Article
III, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing when
such Competitive Bid Advance, as a result of such failure, is not made on such
date.

(b)           Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Parent Borrower
shall be in compliance with the limitation set forth in the proviso to the first
sentence of subsection (a) above.

(c)           Within the limits and on the conditions set forth in this Section
2.03, the Parent Borrower may from time to time borrow under this Section 2.03,
repay or prepay pursuant to subsection (d) below, and reborrow under this
Section 2.03, provided that a Competitive Bid Borrowing shall not be made within
three Business Days of the date of any other Competitive Bid Borrowing.

(d)           The Parent Borrower shall repay to the Agent for the account of
each Lender that has made a Competitive Bid Advance, on the maturity date of
each Competitive Bid Advance (such maturity date being that specified by the
Parent Borrower for repayment of such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to subsection (a)(i)
above and provided in the Competitive Bid Note evidencing such Competitive Bid
Advance), the then unpaid principal amount of such Competitive Bid Advance. The
Parent Borrower shall not have any right to prepay any principal amount of any
Competitive Bid Advance unless, and then only on the terms, specified by the
Parent Borrower for such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and set
forth in the Competitive Bid Note evidencing such Competitive Bid Advance.

(e)           The Parent Borrower shall pay interest on the unpaid principal
amount of each Competitive Bid Advance from the date of such Competitive Bid
Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance
specified by the Lender making such Competitive Bid Advance in its notice with
respect thereto delivered pursuant to subsection (a)(ii) above, payable on the
interest payment date or dates specified by the Parent Borrower for such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above, as provided in the Competitive
Bid Note evidencing such Competitive Bid Advance. Upon the occurrence and during
the continuance of an Event of Default under Section 6.01(a), the Parent
Borrower shall pay interest on the amount of unpaid principal of and interest on
each Competitive Bid Advance owing to a Lender, payable in arrears on the date
or dates interest is payable thereon, at a rate per annum equal at all times to
2% per annum above the rate per

 

 

--------------------------------------------------------------------------------

 

21

 

annum required to be paid on such Competitive Bid Advance under the terms of the
Competitive Bid Note evidencing such Competitive Bid Advance unless otherwise
agreed in such Competitive Bid Note.

(f)           The indebtedness of the Parent Borrower resulting from each
Competitive Bid Advance made as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note payable to the order of the Lender
making such Competitive Bid Advance.

SECTION 2.04.   The Swing Line Advances. (a) Subject to the terms and conditions
hereof, each Swing Line Lender agrees to make a portion of the credit otherwise
available to the Parent Borrower under the Commitments from time to time during
the Commitment Period by making swing line advances (“Swing Line Advances”) to
the Parent Borrower in Dollars; provided that (i) the aggregate principal amount
of Swing Line Advances outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Advances of any
Swing Line Lender outstanding at any time, when aggregated with such Swing Line
Lender’s other outstanding Revolving Credit Advances, may exceed the Swing Line
Commitment then in effect), (ii) the Parent Borrower shall not request, and no
Swing Line Lender shall make, any Swing Line Advance if, after giving effect to
the making of such Swing Line Advance, the aggregate amount of the Available
Commitments would be less than zero, (iii) no Swing Line Lender shall make any
Swing Line Advance without first confirming with the Agent that, after giving
effect to the making of such Swing Line Advance, the aggregate amount of the
Available Commitments would be greater than or equal to zero and (iv) such Swing
Line Advances shall be Base Rate Advances. During the Commitment Period, the
Parent Borrower may use the Swing Line Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swing Line
Advances shall be Base Rate Advances only.

 

(b)           The Parent Borrower shall repay to each Swing Line Lender the then
unpaid principal amount of each Swing Line Advance made by such Lender on the
earlier of the Termination Date and the first date after such Swing Line Advance
is made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swing Line Advance is made; provided that on each date
that a Revolving Credit Advance or Competitive Bid Advance is borrowed, the
Parent Borrower shall repay all Swing Line Advances then outstanding.

SECTION 2.05.   Making the Swing Line Advances; Refunding of Swing Line
Advances. (a) Whenever the Parent Borrower desires that a Swing Line Lender make
Swing Line Advances, it shall give, at the Parent Borrower’s sole option, any
Swing Line Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by such Swing Line Lender not later
than 1:00 P.M. (New York City time) on the date of the proposed Swing Line
Advance), specifying (i) the amount to be borrowed and (ii) the requested date
of such Borrowing (which shall be a Business Day during the Commitment Period).
Each Swing Line Advance shall be in an amount equal to $500,000 or a whole
multiple of $100,000 in excess thereof. Not later than 3:00 P.M. (New York City
time) on the date of such Swing Line Advance, the relevant Swing Line Lender
shall make available to the Agent at the Agent’s Office, in same day funds, an
amount equal to the amount of the Swing Line Advance to be made by such Swing
Line Lender. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Parent Borrower at the Agent’s address referred to in Section
9.02.

(b)           Each Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Parent Borrower (which hereby
irrevocably directs each Swing Line Lender to act on its behalf), on one
Business Day’s notice given by such Swing Line Lender no later than 12:00 noon
(New York City time), request each Lender to make, and each Lender hereby agrees
to make, a Revolving Credit Advance that is a Base Rate Advance, in an amount
equal to such Lender’s Percentage of the aggregate amount of the Swing Line
Advances made by such Swing Line Lender (the

 

 

--------------------------------------------------------------------------------

 

22

 

“Refunded Swing Line Advances”) outstanding on the date of such notice, to repay
such Swing Line Lender. Each Lender shall make the amount of such Refunded Swing
Line Advance available to the Agent at the Agent’s Office, in same day funds,
not later than 10:00 A.M. (New York City time) one Business Day after the date
of such notice. The proceeds of such Refunded Swing Line Advances shall be
immediately made available by the Agent to such Swing Line Lender for
application by such Swing Line Lender to the repayment of the Swing Line
Advances.

(c)           If prior to the time a Refunded Swing Line Advance would have
otherwise been made pursuant to Section 2.05(b), one of the events described in
Section 6.01(e) shall have occurred and be continuing with respect to the Parent
Borrower or if for any other reason, as determined by any Swing Line Lender in
its sole discretion, Refunded Swing Line Advances may not be made as
contemplated by Section 2.05(b), each Lender shall, on the date such Refunded
Swing Line Advance was to have been made pursuant to the notice referred to in
Section 2.05(b), purchase for cash an undivided participating interest in the
then outstanding Swing Line Advances by paying to such Swing Line Lender an
amount (the “Swing Line Participation Amount”) equal to (i) such Lender’s
Percentage times (ii) the sum of the aggregate principal amount of Swing Line
Advances made by such Swing Line Lender that are then outstanding and that were
to have been repaid with such Refunded Swing Line Advances.

(d)           Whenever, at any time after any Swing Line Lender has received
from any Lender such Lender’s Swing Line Participation Amount, such Swing Line
Lender receives any payment on account of the Swing Line Advances made by such
Swing Line Lender, such Swing Line Lender will distribute to such Lender its
Swing Line Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all such Swing
Line Advances then due); provided, however, that in the event that such payment
received by such Swing Line Lender is required to be returned, such Lender will
return to such Swing Line Lender any portion thereof previously distributed to
it by such Swing Line Lender.

(e)           Each Lender’s obligation to make the Refunded Swing Line Advances
referred to in Section 2.05(b) and to purchase participating interests pursuant
to Section 2.05(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or the Parent Borrower may have against any
Swing Line Lender, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article III, (iii)
any adverse change in the condition (financial or otherwise) of any Borrower,
(iv) any breach of this Agreement by any Borrower or any other Lender or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

SECTION 2.06.   Letters of Credit. (a) L/C Issuer Obligation. Subject to the
terms and conditions hereof, each Issuing Lender, in reliance on the agreements
of the other Lenders set forth in Section 2.06(d)(i), agrees to issue letters of
credit (“Letters of Credit”) for the account of any Borrower on any Business Day
during the Commitment Period in such form as may be approved from time to time
by the Issuing Lender; provided that (i) the Issuing Lender shall not issue any
Letter of Credit if, after giving effect to such issuance, (A) the L/C
Obligations would exceed the L/C Issuer Obligation or (B) the aggregate amount
of the Available Commitments would be less than zero and (ii) no Issuing Lender
shall issue any Letter of Credit without first confirming with the Agent that,
after giving effect to the issuance of such Letter of Credit, the aggregate
amount of the Available Commitments would be greater than or equal to zero. Each
Letter of Credit shall (i) be denominated in Dollars and (ii) expire no later
than the earlier of (A) the first anniversary of its date of issuance and (B)
the date that is five Business Days prior to the Termination Date, provided that
any Letter of Credit with a one-year term may provide for the

 

 

--------------------------------------------------------------------------------

 

23

 

renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (B) above). The Issuing Lender shall not
at any time be obligated to issue any Letter of Credit if such issuance would
conflict with, or cause the Issuing Lender or any L/C Participant to exceed any
limits imposed by, any applicable law, rule, regulation or order.

(b)           Procedure for Issuance of Letters of Credit. Any Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, executed by such Borrower (and, if such Borrower is a
Foreign Subsidiary Borrower, by the Parent Borrower) and otherwise completed to
the satisfaction of the Issuing Lender, and such other certificates, documents
and other papers and information as the Issuing Lender may request. Upon receipt
of any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and such Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the relevant Borrower
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

(c)           Fees and Other Charges. Each Borrower will pay a fee on the
aggregate amount available to be drawn on all outstanding Letters of Credit
issued for its account at a per annum rate equal to the Applicable Margin then
in effect with respect to Eurocurrency Rate Advances, shared ratably among the
Lenders and payable quarterly in arrears on each Fee Payment Date after the
issuance date. In addition, each Borrower shall pay to the Issuing Lender for
its own account a fronting fee in an amount agreed with the Issuing Lender on
the undrawn and unexpired amount of each Letter of Credit issued for the account
of such Borrower, payable quarterly in arrears on each Fee Payment Date after
the issuance date. In addition to the foregoing fees, each Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
for the account of such Borrower.

(d)           L/C Participations. (i) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued by the Issuing Lender and the amount of each draft paid by the
Issuing Lender thereunder. Each L/C Participant agrees with the Issuing Lender
that, if a draft is paid under any Letter of Credit for which the Issuing Lender
is not reimbursed in full by the relevant Borrower in accordance with the terms
of this Agreement, such L/C Participant shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Participant’s Revolving Percentage of the amount of such
draft, or any part thereof, that is not so reimbursed. Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, any Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article III, (C) any
adverse change in the condition (financial or otherwise) of any Borrower, (D)
any breach of this

 

 

--------------------------------------------------------------------------------

 

24

 

Agreement by any Borrower or any other L/C Participant or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(ii)          If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 2.06(d)(i) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Issuing Lender on demand
an amount equal to the product of (A) such amount, times (B) the greater of (x)
the daily average Federal Funds Rate and (y) a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, during the
period from and including the date such payment is required to the date on which
such payment is immediately available to the Issuing Lender, times (C) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Section 2.06(d)(i) is not made available
to the Issuing Lender by such L/C Participant within three Business Days after
the date such payment is due, the Issuing Lender shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Advances. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(iii)         Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 2.06(d)(i), the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from a Borrower or otherwise, including proceeds of collateral applied thereto
by the Issuing Lender), or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.

(e)           Reimbursement Obligation of the Borrowers. If any draft is paid
under any Letter of Credit issued for the account of any Borrower, such Borrower
shall reimburse the Issuing Lender for the amount of (x) the draft so paid and
(y) any taxes, fees, charges or other costs or expenses incurred by the Issuing
Lender in connection with such payment, not later than 2:00 P.M. (New York City
time) on (i) the Business Day that such Borrower receives notice of such draft,
if such notice is received on such day prior to 10:00 A.M. (New York City time)
or (ii) if clause (i) above does not apply, the Business Day immediately
following the day that such Borrower receives such notice. Each such payment
shall be made to the Issuing Lender at its address for notices referred to
herein in Dollars and in immediately available funds. Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (A) until the Business Day next
succeeding the date of the relevant notice, Section 2.10(a)(i) and (B)
thereafter, Section 2.10(b). Notwithstanding the foregoing, each Borrower may,
at its sole option and subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.02, 2.03 or 2.05 that such payment be
financed with a Revolving Credit Advance, a Competitive Bid Advance or a Swing
Line Advance in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving Credit Advance, Competitive Bid Advance or Swing Line
Advance.

(f)           Obligations Absolute. Each Borrower’s obligations under this
Section 2.06 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that such
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing

 

 

--------------------------------------------------------------------------------

 

25

 

Lender that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 2.06(e) shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among such Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions resulting from the gross negligence or willful misconduct of the
Issuing Lender. Each Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit issued for the
account of such Borrower or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on such
Borrower and shall not result in any liability of the Issuing Lender to such
Borrower.

(g)           Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit issued for the account of a Borrower, the
Issuing Lender shall promptly notify such Borrower of the date and amount
thereof. The responsibility of the Issuing Lender to the Borrowers in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

(h)           Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 2.06, the provisions of this Section 2.06 shall apply.

SECTION 2.07.   Fees. (a) Facility Fee. The Parent Borrower agrees to pay to the
Agent for the account of each Lender a facility fee on the aggregate amount of
such Lender’s Commitment from the Effective Date in the case of each Initial
Lender and from the later of the Effective Date and the effective date specified
in the Assumption Agreement or the Assignment and Acceptance pursuant to which
it became a Lender in the case of each other Lender until the Termination Date
at a rate per annum equal to the Applicable Percentage in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December commencing March 31, 2007, and on the Termination Date.

(b)           Agent’s Fees. The Parent Borrower shall pay to the Agent for its
own account such fees as may from time to time be agreed between the Parent
Borrower and the Agent.

SECTION 2.08.   Optional Termination or Reduction of the Commitments. The Parent
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that, after giving effect
thereto and to any prepayments of the Advances made on the effective date
thereof, the Total Commitments shall not be reduced to an amount that is less
than the Total Extensions of Credit.

SECTION 2.09.   Repayment of Revolving Credit Advances. (a) Each Borrower shall
repay to the Agent for the ratable account of the Lenders on the Termination
Date the aggregate principal amount of the Revolving Credit Advances made to it
then outstanding.

 

 

--------------------------------------------------------------------------------

 

26

 

(b)           If the Agent has notified the Parent Borrower that, on a
Calculation Date, the Total Extensions of Credit exceed 105% of the Total
Commitments then in effect, the Parent Borrower shall, within three Business
Days after such Calculation Date, prepay (or cause the Foreign Subsidiary
Borrowers to prepay) such of the outstanding Advances, in an aggregate principal
amount such that, after giving effect thereto, the Total Extensions of Credit do
not exceed the Total Commitments.

SECTION 2.10.   Interest on Revolving Credit and Swing Line Advances; Regulation
D Compensation. (a) Scheduled Interest. Each Borrower shall pay interest on the
unpaid principal amount of each Revolving Credit Advance owing by it to each
Lender, and each Swing Line Advance owing by it to each Swing Line Lender, from
the date of such Advance until such principal amount shall be paid in full, at
the following rates per annum:

(i)            Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (x) the Base
Rate in effect from time to time plus (y) the Applicable Margin in effect from
time to time plus (z) the Applicable Utilization Fee, if any, in effect from
time to time, payable (A) in the case of Revolving Credit Advances, in arrears
quarterly on the last day of each March, June, September and December, during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full and (B) in the case of Swing Line Advances, in arrears on the day that
such Advance is required to be repaid.

(ii)          Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Revolving Credit Advance to the sum
of (w) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (x) the Applicable Margin in effect from time to time plus (y) any
Mandatory Cost incurred by such Lender in respect of such Advance from time to
time plus (z) the Applicable Utilization Fee, if any, in effect from time to
time, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurocurrency Rate Advance shall be
Converted or paid in full.

(b)           Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), each Borrower shall pay interest
on (i) the unpaid principal amount of each Revolving Credit Advance and Swing
Line Advance made to it, and, to the extent not paid in accordance with Section
2.06(e), its Reimbursement Obligations, owing to each Lender, payable in arrears
on the dates referred to in clause (a) above, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a) above and on such Reimbursement Obligations
pursuant to Section 2.06(e) and (ii) to the fullest extent permitted by law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to clause (a)(i)
above (or, in the case of amounts denominated in Euros, the rate that would
apply to Advances in such currency pursuant to clause (a)(ii) above).

(c)           Regulation D Compensation. Each Lender that is subject to reserve
requirements of the Board of Governors of the Federal Reserve System (or any
successor) may require any Borrower to pay, contemporaneously with each payment
by such Borrower of interest on Eurocurrency Rate Advances or LIBO Rate
Advances, additional interest on the related Eurocurrency Rate Advances or LIBO
Rate Advances, as applicable, of such Lender at the rate per annum equal to the
excess of (i)(A) the applicable Eurocurrency Rate or LIBO Rate, divided by (B)
one minus the Eurocurrency Rate Reserve Percentage

 

 

--------------------------------------------------------------------------------

 

27

 

over (ii) the rate specified in clause (i)(A). Any Lender wishing to require
payment of such additional interest shall so notify the Agent and the Parent
Borrower, in which case such additional interest on the Eurocurrency Rate
Advances or LIBO Rate Advances, as applicable, of such Lender shall be payable
to such Lender at the place indicated in such notice with respect to each
Interest Period commencing after the giving of such notice.

SECTION 2.11.   Certain Interest Rate Determinations. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurocurrency Rate and each LIBO Rate. If any one or more of the Reference
Banks shall not furnish such timely information to the Agent for the purpose of
determining any such interest rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
The Agent shall give prompt notice to the Parent Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of Section
2.10(a)(i) or (ii), and the rate, if any, furnished by each Reference Bank for
the purpose of determining the interest rate under Section 2.10(a)(ii).

(b)           If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Parent Borrower
and the Lenders, whereupon (i) each Eurocurrency Rate Advance denominated in
Dollars will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, (ii) the obligation of the Lenders
to make, or to Convert Revolving Credit Advances denominated in Dollars into,
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Parent Borrower and the Lenders that the circumstances causing such suspension
no longer exist and (iii) any outstanding Eurocurrency Rate Advances denominated
in Euros shall be repaid by the applicable Borrower on the last day of the then
current Interest Period with respect thereto together with accrued interest
thereon or otherwise, at the option of the applicable Borrower with the consent
of each affected Lender, shall remain outstanding and bear interest at a rate
which reflects, as to each of the Lenders, such Lender’s cost of funding such
Eurocurrency Rate Advances, as reasonably determined by such Lender, plus the
Applicable Margin hereunder, plus the Applicable Utilization Fee, if any.

(c)           If a Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances made to it in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Agent will forthwith so notify such Borrower (and, if such Borrower is a Foreign
Subsidiary Borrower, the Parent Borrower) and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) in the case of Dollar Advances, Convert into Base Rate Advances and (ii) in
the case of Euro Advances, be continued as Eurocurrency Rate Advances having an
Interest Period of one month.

(d)           On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing in Dollars shall be reduced,
by payment or prepayment or otherwise, to less than $10,000,000, such Advances
shall automatically Convert into Base Rate Advances.

(e)           Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance denominated in Dollars will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances denominated in Dollars into, Eurocurrency Rate Advances
shall be suspended.

 

 

--------------------------------------------------------------------------------

 

28

 

(f)           If relevant page of the Telerate screen is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurocurrency Rate or LIBO Rate for any Eurocurrency Rate Advances or LIBO
Rate Advances, as the case may be,

(i)            the Agent shall forthwith notify the Parent Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances,

(ii)          with respect to Eurocurrency Rate Advances denominated in Dollars,
each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance),

(iii)         with respect to any outstanding Eurocurrency Rate Advances
denominated in Euros, such Advances shall be repaid by the applicable Borrower
on the last day of the then current Interest Period with respect thereto
together with accrued interest thereon or otherwise, at the option of the
applicable Borrower with the consent of each affected Lender, shall remain
outstanding and bear interest at a rate which reflects, as to each of the
Lenders, such Lender’s cost of funding such Eurocurrency Rate Advances, as
reasonably determined by such Lender, plus the Applicable Margin hereunder, plus
the Applicable Utilization Fee, if any, and

(iv)         the obligation of the Lenders to make Eurocurrency Rate Advances or
LIBO Rate Advances, or to Convert Revolving Credit Advances into, Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Parent
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

SECTION 2.12.   Optional Conversion of Revolving Credit Advances. The Parent
Borrower may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.11 and 2.15,
Convert all Revolving Credit Advances denominated in Dollars of one Type
comprising the same Borrowing into Revolving Credit Advances denominated in
Dollars of the other Type; provided, however, that (a) any Conversion of
Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, (b) any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(b), (c) no
Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(b) and (d) no Euro
Advances may be converted into Base Rate Advances. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrowers.

SECTION 2.13.   Optional Prepayments of Revolving Credit and Swing Line
Advances. Any Borrower may, in the case of Eurocurrency Rate Advances, upon at
least two Business Days’ notice to the Agent and, in the case of Base Rate
Advances, upon notice to the Agent not later than 10:00 A.M. (New York City
time) on the date of the proposed prepayment, stating in each case the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given such Borrower shall, prepay the outstanding principal amount of the
Revolving Credit Advances comprising part of the same Revolving Credit Borrowing
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment shall be in an aggregate principal amount of $10,000,000 or
an integral multiple of $1,000,000 in excess thereof (or, in the case of Euro
Advances, €5,000,000 or an integral multiple of €1,000,000 in excess thereof)
and

 

 

--------------------------------------------------------------------------------

 

29

 

(y) in the event of any such prepayment of a Eurocurrency Rate Advance, such
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(c). The Parent Borrower may, upon notice to the Agent not later
than 10:00 A.M. (New York City time) on the date of the proposed prepayment,
stating in each case the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Parent Borrower shall, prepay the
outstanding principal amount of the Swing Line Advances comprising part of the
same Swing Line Borrowing in whole or in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that each partial prepayment shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

SECTION 2.14.   Increased Costs. (a) If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances or LIBO Rate Advances or issuing or
participating in Letters of Credit (excluding for purposes of this Section 2.14
any such increased costs resulting from (A) Taxes or Other Taxes (as to which
Section 2.17 shall govern) and (B) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then such
Lender may from time to time give notice of such circumstances to the Parent
Borrower (with a copy of such notice to the Agent); provided, however, that each
Lender agrees, before giving any such notice, to use its reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the need for, or reduce the amount of, such increased
costs and would not be disadvantageous to such Lender. The amount sufficient to
compensate such Lender in light of such increase in costs to such Lender or any
corporation controlling such Lender shall be determined by such Lender in good
faith. A certificate specifying the event referred to in this Section 2.14(a),
the amount sufficient to compensate such Lender and the basis of its
calculations (which shall be reasonable), submitted in good faith to the Parent
Borrower and the Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error. Each Lender agrees to provide reasonably prompt
notice to the Parent Borrower of the occurrence of any event referred to in the
first sentence of this Section 2.14(a).

(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) after the date
hereof affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type or in
respect of any Letter of Credit, then, such Lender may from time to time give
notice of such circumstances to the Parent Borrower (with a copy of such notice
to the Agent); provided, however, that each Lender agrees, before giving any
such notice, to use its reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to designate a different Applicable
Lending Office if the making of such designation would avoid the need for, or
reduce the amount of, the cost to such Lender of such increase in the amount of
capital maintained by such Lender and would not be disadvantageous to such
Lender. The amount sufficient to compensate such Lender in light of such
increase in capital maintained by such Lender or any corporation controlling
such Lender shall be determined by such Lender in good faith to the extent that
such Lender reasonably determines such increase in capital to be allocable to
the existence of such Lender’s commitment to lend hereunder and to issue or
participate in Letters of Credit hereunder. A certificate specifying the event
referred to in this Section 2.14(b), the amount sufficient to compensate such
Lender and the basis of its calculations (which shall be reasonable), submitted
in good faith to the Parent Borrower and the Agent by such

 

 

--------------------------------------------------------------------------------

 

30

 

Lender, shall be conclusive and binding for all purposes, absent manifest error.
Each Lender agrees to provide reasonably prompt notice to the Parent Borrower of
the occurrence of any event referred to in the first sentence of this Section
2.14(b).

(c)           The Parent Borrower shall, within five days of receiving a notice
from any Lender pursuant to clause (a) or (b) of this Section 2.14, elect (and
shall notify such Lender and the Agent of such election) to:

(i)           pay to the Agent for the account of such Lender, from time to time
commencing on the date of notice by such Lender and as specified by such Lender,
(A) the amount such Lender has set forth in the certificate which such Lender
has delivered to the Parent Borrower pursuant to clause (a) of this Section 2.14
or (B) the amount such Lender has set forth in the certificate which such Lender
has delivered to the Parent Borrower pursuant to clause (b) of this Section
2.14, as the case may be; or

(ii)          terminate such Lender’s Commitment on a date which shall be
specified in the notice sent by the Parent Borrower, and such Lender’s
Commitment shall terminate on such date; provided, however, that the Total
Commitments of the Lenders shall not be reduced, as a result of any such
termination, to an amount that is less than the Total Extensions of Credit then
outstanding; provided, further, that such termination shall not be effective if,
after giving effect to such termination, the aggregate amount of the Commitments
so terminated or assigned under this Section 2.14 and Section 2.15(b) during the
term of this Agreement would exceed 25% of the aggregate amount of the
Commitments as of the Effective Date; and provided further, that upon
termination of a Lender’s Commitment under this Section 2.14(c)(ii), the Parent
Borrower shall on the date such termination becomes effective pay, prepay or
cause to be prepaid the aggregate principal amount of all Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount, all facility fees and other fees payable to such Lender and
all other amounts payable to such Lender under this Agreement (including, but
not limited to, any increased costs or other additional amounts (computed in
accordance with this Section 2.14), and any Taxes, incurred by such Lender prior
to the effective date of such termination and amounts payable under Section
9.04(a)). Upon such payments and prepayments, the obligations of such Lender
hereunder, by the provisions hereof, shall be released and discharged. Such
Lender’s rights under Sections 2.14, 2.17 and 9.04(b), and its obligations under
Section 7.05, shall survive such release and discharge as to matters occurring
prior to date of such termination; or

(iii)         require that such Lender assign to the Parent Borrower’s
designated assignee or assignees, in accordance with the terms of Section 9.07,
all Advances then owing to such Lender and all rights and obligations of such
Lender hereunder; provided that (A) each such assignment shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or assignments which together cover
all of the rights and obligations of the assigning Lender under this Agreement,
(B) no Lender shall be obligated to make any such assignment as a result of a
demand by the Parent Borrower pursuant to this Section 2.14(c) unless and until
such Lender shall have received one or more payments from either the relevant
Borrower or one or more assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of all Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount, all facility fees and other fees payable to such Lender and all other
amounts payable to such Lender under this Agreement (including, but not limited
to, any increased costs or other additional amounts (computed in accordance with
this Section 2.14), and any Taxes, incurred by such Lender prior to the
effective

 

 

--------------------------------------------------------------------------------

 

31

 

date of such assignment and amounts payable under Section 9.04(a)) and (C) each
such assignment shall be made pursuant to an Assignment and Acceptance;
provided, however, that such assignment shall not be effective if, after giving
effect to such assignment, the aggregate amount of the Commitments so assigned
or terminated under this Section 2.14 and Section 2.15(b) during the term of
this Agreement would exceed 25% of the aggregate amount of the Commitments as of
the Effective Date. Upon such payments and prepayments, the obligations of such
Lender hereunder, by the provisions hereof, shall be released and discharged;
provided, however, that such Lender’s rights under Sections 2.14, 2.17 and
9.04(b), and its obligations under Section 7.05, shall survive such release and
discharge as to matters occurring prior to the date of termination of such
Lender’s Commitment.

SECTION 2.15.   Illegality. (a) Notwithstanding any other provision of this
Agreement, if any Lender (any such Lender being referred to herein as an
“Affected Lender”) shall notify the Agent that the introduction of or any change
in or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or LIBO Rate Advances or to fund or
maintain Eurocurrency Rate Advances or LIBO Rate Advances hereunder, the
obligation of the Lenders to make, or to Convert Revolving Credit Advances into,
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Parent Borrower and the Lenders that the circumstances causing such suspension
no longer exist. The Parent Borrower’s right to require an assignment in
accordance with clause (b)(ii) below shall not be effective to the extent that
Lenders representing a majority of the Commitments then outstanding shall be
“Affected Lenders”.

(b)           The Parent Borrower shall, within five days of receiving a notice
from any Affected Lender pursuant to clause (a) of this Section 2.15, elect (and
shall notify such Affected Lender and the Agent of such election) to:

(i)           prepay (or cause the relevant Foreign Subsidiary Borrowers to
prepay) in full all Eurocurrency Rate Advances or LIBO Rate Advances then
outstanding, together with interest thereon, unless in the case of Eurocurrency
Rate Advances denominated in Dollars the Parent Borrower, within five Business
Days of written notice from the Agent, converts all such Eurocurrency Rate
Advances of all Lenders then outstanding into Base Rate Advances in accordance
with Section 2.12; or

(ii)          require that such Affected Lender assign to the Parent Borrower’s
designated assignee or assignees, in accordance with the terms of Section 9.07,
all Advances then owing to such Affected Lender and all rights and obligations
of such Affected Lender hereunder; provided that (A) each such assignment shall
be either an assignment of all of the rights and obligations of the assigning
Affected Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or
assignments which together cover all of the rights and obligations of the
assigning Affected Lender under this Agreement, (B) no Affected Lender shall be
obligated to make any such assignment as a result of a demand by the Parent
Borrower pursuant to this Section 2.15(b) unless and until such Affected Lender
shall have received one or more payments from either the relevant Borrower or
one or more assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of all Advances owing to such Affected Lender,
together with accrued interest thereon to the date of payment of such principal
amount, all facility fees and other fees payable to such Affected Lender and all
other amounts payable to such Affected Lender under this Agreement (including,
but not limited to, any increased costs or other additional amounts (computed in
accordance with Section 2.14), and any Taxes, incurred by such Affected Lender
prior to the effective date of such assignment and amounts payable under Section
9.04(a)) and (C) each such assignment shall be made

 

 

--------------------------------------------------------------------------------

 

32

 

pursuant to an Assignment and Acceptance; provided, however, that such
assignment shall not be effective if, after giving effect to such assignment,
the aggregate amount of the Commitments so assigned or terminated under this
Section 2.15(b) and Section 2.14 during the term of this Agreement would exceed
25% of the aggregate amount of the Commitments as of the Effective Date. Upon
such payments and prepayments, the obligations of such Affected Lender
hereunder, by the provisions hereof, shall be released and discharged; provided,
however, that such Affected Lender’s rights under Sections 2.14, 2.17 and
9.04(b), and its obligations under Section 7.05, shall survive such release and
discharge as to matters occurring prior to the date of termination of such
Affected Lender’s Commitment.

SECTION 2.16.   Payments and Computations. (a) Each Borrower shall make each
payment due from it hereunder and under its Notes, without reduction for
counterclaim or setoff, not later than 11:00 A.M. (New York City time) on the
day when due in Dollars to the Agent at the Agent’s Office in same day funds;
provided that payments owing with respect to Euro Advances shall be made in
Euros not later than 11:00 A.M. (London time) on the day when due. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or facility fees ratably (other than amounts
payable pursuant to Section 2.03, 2.14, 2.17 or 9.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Increasing Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.20, or any Assuming Extending Lender becoming a Lender hereunder as a
result of an extension of the Termination Date pursuant to Section 2.21, and
upon the Agent’s receipt of such Lender’s Assumption Agreement and recording of
the information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to such Lender. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b)           All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurocurrency Rate or the LIBO Rate or
the Federal Funds Rate or in respect of Fixed Rate Advances and of facility fees
shall be made by the Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or facility fees are payable.
Each determination by the Agent of an interest rate and of facility fees
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

(d)           Unless the Agent shall have received notice from the Parent
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the applicable Borrower will not make such payment in full, the Agent may
assume that such Borrower has made such payment in full to

 

 

--------------------------------------------------------------------------------

 

33

 

the Agent on such date and the Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent such Borrower shall not have
so made such payment in full to the Agent, each Lender shall repay to the Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Agent, at (i) in the
case of amounts due in Dollars, the greater of (A) the Federal Funds Rate and
(B) a rate determined by the Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of amounts due in Euros, the rate
per annum determined by the Agent to represent its cost of overnight or
short-term funds in Euros.

SECTION 2.17.   Taxes. (a) Any and all payments by any Borrower hereunder or
under the Notes shall be made, in accordance with Section 2.16, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Agent, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.17) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Borrower shall
make such deductions and (iii) the applicable Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

(b)           In addition, each Borrower shall pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made by it hereunder or under the Notes or
from its execution, delivery or registration of, performing under, or otherwise
with respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

(c)           Each Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.17) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days (or, in the case of any such indemnification from a
Foreign Subsidiary Borrower, 60 days) from the date such Lender or the Agent (as
the case may be) makes written demand therefor.

(d)           Within 30 days after the date of any payment of Taxes, the Parent
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment. In the
case of any payment hereunder or under the Notes by or on behalf of the Parent
Borrower through an account or branch outside the United States or by or on
behalf of the Parent Borrower by a payor that is not a United States person, if
the Parent Borrower determines that no Taxes are payable in respect thereof, the
Parent Borrower shall furnish, or shall cause such payor to furnish, to the
Agent, at such address, an opinion of counsel acceptable to the Agent stating
that such payment is exempt from Taxes. For purposes of this subsection (d) and
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

 

 

--------------------------------------------------------------------------------

 

34

 

(e)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as requested
in writing by the Parent Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Parent Borrower
with two original Internal Revenue Service forms W-8BEN or W-8ECI, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
the Notes. If the form provided by a Lender at the time such Lender first
becomes a party to this Agreement indicates a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the Parent
Borrower and shall not be obligated to include in such form or document such
confidential information.

(f)           Each Lender that is entitled to an exemption from or reduction of
a non-United States withholding tax under the law of the jurisdiction in which
an Foreign Subsidiary Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement and the
Notes shall deliver to the applicable Foreign Subsidiary Borrower, at the time
or times prescribed by applicable law or reasonably requested by the relevant
Foreign Subsidiary Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completing, execution or submission would not materially prejudice
the legal position of such Lender.

(g)           For any period with respect to which a Lender has failed to comply
with the requirements of Section 2.17(e) or (f) (other than if such failure is
due to a change in law occurring subsequent to the date on which a form
originally was required to be provided, or if such form otherwise is not
required under subsection (e) or (f) above), such Lender shall not be entitled
to indemnification under Section 2.17(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrowers shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.

(h)           Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

 

--------------------------------------------------------------------------------

 

35

 

SECTION 2.18.   Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) owing to it on account of the Revolving Credit Advances, Swing
Line Advances or the Letters of Credit (other than pursuant to Section 2.14,
2.17 or 9.04(c)) in excess of its ratable share of payments on account of such
Extensions of Credit obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in such Extensions of Credit
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.18 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation.

SECTION 2.19.   Use of Proceeds. The proceeds of the Advances, and Letters of
Credit, shall be available (and each Borrower agrees that it shall use such
proceeds and Letters of Credit) solely for general corporate purposes of the
Parent Borrower and its Subsidiaries, which may include working capital,
acquisitions, capital expenditures, refinancing and commercial paper backstop.

SECTION 2.20.   Increase in Aggregate Commitments. (a) The Parent Borrower may,
at any time but in any event not more than once in any calendar year prior to
the Termination Date, by notice to the Agent, request that the aggregate amount
of the Commitments be increased by an amount of $10,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the scheduled Termination Date then in effect
(the “Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $2,200,000,000 and (ii) on the date of any request by the Parent
Borrower for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Article III shall be satisfied.

(b)           The Agent shall promptly notify such Eligible Assignees as the
Parent Borrower may identify of a request by the Parent Borrower for a
Commitment Increase, which notice shall include (i) the proposed amount of such
requested Commitment Increase, (ii) the proposed Increase Date and (iii) the
date by which Lenders and other Eligible Assignees wishing to participate in the
Commitment Increase must commit thereto (the “Commitment Date”). Each Lender
that is willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) and each other Eligible Assignee that agrees to participate
in such requested Commitment Increase (each such Eligible Assignee, an “Assuming
Increasing Lender”) shall give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to participate in such
Commitment Increase. If the Lenders and Assuming Increasing Lenders notify the
Agent that they are willing to participate in the requested Commitment Increase
by an aggregate amount that exceeds the amount of the requested Commitment
Increase, the requested Commitment Increase shall be allocated among the Lenders
and such Assuming Increasing Lenders in such amounts as are agreed between the
Parent Borrower and the Agent; provided, however, that the Commitment of each
such Assuming Increasing Lender shall be in an amount of $5,000,000 or more.

(c)           On each Increase Date, each Assuming Increasing Lender shall
become a Lender party to this Agreement as of such Increase Date and the
Commitment of each Increasing Lender for such

 

 

--------------------------------------------------------------------------------

 

36

 

requested Commitment Increase shall be so increased by such amount (or by the
amount allocated to such Lender pursuant to the last sentence of Section
2.20(b)) as of such Increase Date; provided, however, that the Agent shall have
received on or before such Increase Date the following, each dated such date:

(i)            (A) certified copies of resolutions of the Board of Directors of
each Borrower or the Executive Committee of each such Board approving the
Commitment Increase and the corresponding modifications to this Agreement and
(B) an opinion of counsel for the Borrowers (which may be in-house counsel), in
form and substance reasonably satisfactory to the Agent;

(ii)          an assumption agreement from each Assuming Increasing Lender, if
any, in the form of Exhibit D hereto (each an “Assumption Agreement”), duly
executed by such Eligible Assignee, the Agent and the Parent Borrower; and

(iii)         confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Parent Borrower and
the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.20(c), the Agent shall notify
the Lenders (including, without limitation, each Assuming Increasing Lender) and
the Parent Borrower, on or before 1:00 P.M. (New York City time), by telecopier,
of the occurrence of the Commitment Increase to be effected on such Increase
Date and shall record in the Register the relevant information with respect to
each Increasing Lender and each Assuming Increasing Lender on such date. If any
Base Rate Advances are outstanding on the date of any Increase Date, the Agent
shall give appropriate notice to the Increasing Lenders and the Assuming
Increasing Lenders to fund their respective pro rata shares of such outstanding
Advances, and shall reallocate such Advances among the Lenders so that, after
giving effect to such reallocation, each Lender shall participate in each
outstanding Base Rate Borrowing ratably according to their respective
Commitments. If any Eurocurrency Rate Advances are outstanding on the date of
any Increase Date, the Agent shall, on the last day of the applicable Interest
Periods, give appropriate notice to the Increasing Lenders and the Assuming
Increasing Lenders to fund their respective pro rata shares of such outstanding
Advances, and shall reallocate such Advances among the Lenders so that, after
giving effect to such reallocation, each Lender shall participate in such
outstanding Eurocurrency Rate Borrowing ratably according to their respective
Commitments. If any Letters of Credit or Swing Line Advances are outstanding on
any Increase Date, participations in such Extensions of Credit shall be deemed
to be reallocated on such date according to the respective Commitments of the
Lenders after giving effect to such increase.

SECTION 2.21.   Extension of Termination Date. (a) The Parent Borrower, by
written notice to the Agent, may, not more than twice during the term of this
Agreement, request an extension of the Termination Date in effect at such time
by one year from its then scheduled expiration; provided that such request is
made at least 30 days, but not more than 45 days prior to the first anniversary
(or, in the case of the second such request, the second anniversary) of this
Agreement (each such date, as appropriate, an “Anniversary Date”). The Agent
shall promptly notify each Lender of such request, and each Lender shall in
turn, in its sole discretion, not earlier than 30 days but not later than 20
days prior to the Anniversary Date, notify the Parent Borrower and the Agent in
writing as to whether such Lender will consent to such extension, such notice to
be in substantially the form of Exhibit E hereto. If any Lender shall fail to
notify the Agent and the Parent Borrower in writing of its consent to any such
request for extension of the Termination Date at least 20 days prior to the
Anniversary Date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request. The Agent shall notify the Parent Borrower in writing
not later than 15 days prior to the Anniversary Date of the decision of the
Lenders regarding the Parent Borrower’s request for an extension of the
Termination Date.

 

 

--------------------------------------------------------------------------------

 

37

 

(b)           If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.21, the Termination Date in
effect at such time shall, effective as at the Anniversary Date (the “Extension
Date”), be extended for one year; provided that on each Extension Date, the
applicable conditions set forth in Article III shall be satisfied. If fewer than
all of the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.21, the Termination Date in effect at such time
shall, subject to Section 2.21(d) and effective as at the applicable Extension
Date, be extended as to those Lenders that so consented (each a “Consenting
Lender”) but shall not be extended as to any other Lender (each a
“Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.21 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this Section
2.21 on or prior to the applicable Extension Date, the Commitment of such
Non-Consenting Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Parent
Borrower, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.14, 2.17 and 9.04, and its obligations under
Section 7.05, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Parent
Borrower for any requested extension of the Termination Date.

(c)           If fewer than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.21, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Anniversary Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Parent Borrower and the Agent. If after giving effect to the assignments of
Commitments described above there remain any Commitments of Non-Consenting
Lenders, the Parent Borrower may arrange for one or more Consenting Lenders or
other Eligible Assignees that agree to an extension of the Termination Date
(each, an “Assuming Extending Lender”) to assume, effective as of the Extension
Date, any Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Extending Lender as a
result of such substitution shall in no event be less than $10,000,000 unless
the amount of the Commitment of such Non-Consenting Lender is less than
$10,000,000, in which case such Assuming Extending Lender shall assume all of
such lesser amount; and provided further that:

(i)            any such Consenting Lender or Assuming Extending Lender shall
have paid to such Non-Consenting Lender (A) the aggregate principal amount of,
and any interest accrued and unpaid to the effective date of the assignment on,
the outstanding Advances, if any, of such Non-Consenting Lender plus (B) any
accrued but unpaid facility fees owing to such Non-Consenting Lender as of the
effective date of such assignment;

(ii)          all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iii)         with respect to any such Assuming Extending Lender, the applicable
processing and recordation fee required under Section 9.07(a) for such
assignment shall have been paid by the Assuming Extending Lender;

 

 

--------------------------------------------------------------------------------

 

38

 

provided further that such Non-Consenting Lender’s rights under Sections 2.14,
2.17 and 9.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming
Extending Lender, if any, shall have delivered to the Parent Borrower and the
Agent an Assumption Agreement or an Assignment and Acceptance, as appropriate,
duly executed by such Assuming Extending Lender, such Non-Consenting Lender, the
Parent Borrower and the Agent, (B) any such Consenting Lender shall have
delivered confirmation in writing satisfactory to the Parent Borrower and the
Agent as to the increase in the amount of its Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.21 shall have
delivered to the Agent any Note or Notes held by such Non-Consenting Lender.
Upon the payment or prepayment of all amounts referred to in clauses (i), (ii)
and (iii) of the immediately preceding sentence, each such Consenting Lender or
Assuming Extending Lender, as of the Extension Date, will be substituted for
such Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and, except as otherwise provided above, the obligations
of each such Non-Consenting Lender hereunder shall, by the provisions hereof, be
released and discharged.

(d)           If the Lenders having more than 50% of the Commitments (after
giving effect to any assignments pursuant to subsection (c) of this Section
2.21) consent in writing to a requested extension (whether by execution or
delivery of an Assumption Agreement, an Assignment and Acceptance or otherwise)
not later than one Business Day prior to such Anniversary Date, the Agent shall
so notify the Parent Borrower, and, upon satisfaction of the applicable
conditions set forth in Article III, the Termination Date then in effect shall
be extended for the additional one-year period as described in subsection (b) of
this Section 2.21, and all references in this Agreement, and in the Notes, if
any, to the “Termination Date” shall, with respect to each Consenting Lender and
each Assuming Extending Lender for such Extension Date, refer to the Termination
Date as so extended. Promptly following each Extension Date, the Agent shall
notify the Lenders (including, without limitation, each Assuming Extending
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Extending Lender.

SECTION 2.22.   Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender (with a copy of such notice to
the Agent) to the effect that a Note is required or appropriate in order for
such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances to such Borrower owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.

(b)           The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing,
the name of the relevant Borrower and, if appropriate, the Interest Period
applicable thereto, (ii) the terms of each Assumption Agreement and each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from each Borrower hereunder and each Lender’s share thereof.

(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima

 

 

--------------------------------------------------------------------------------

 

39

 

facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Agent or such Lender to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of any Borrower under this Agreement.

SECTION 2.23.   Foreign Subsidiary Borrowers. (a) Subject to the consent of the
Agent, the Parent Borrower may designate any Foreign Subsidiary of the Parent
Borrower as a Foreign Subsidiary Borrower by delivery to the Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary, the Parent Borrower
and the Agent and upon such delivery such Subsidiary shall for all purposes of
this Agreement be a Foreign Subsidiary Borrower and a party to this Agreement
until the Parent Borrower shall have executed and delivered to the Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower. Notwithstanding the
preceding sentence, no such Borrowing Subsidiary Termination will become
effective as to any Foreign Subsidiary Borrower at a time when any Foreign
Borrower Obligations of such Foreign Subsidiary Borrower shall be outstanding
hereunder or any Letters of Credit issued for the account of such Foreign
Subsidiary Borrower shall be outstanding (which shall not have been cash
collateralized in a manner satisfactory to the Agent), provided that such
Borrowing Subsidiary Termination shall be effective to terminate such Foreign
Subsidiary Borrower’s right to make further borrowings hereunder.

(b)           The Agent shall promptly notify the Lenders of any Foreign
Subsidiary Borrower added pursuant to Section 2.23(a).

SECTION 2.24.   Foreign Currency Exchange Rate. (a) No later than 1:00 P.M. (New
York City time) on each Calculation Date, the Agent shall determine the Spot
Exchange Rate as of such Calculation Date with respect to Euros, provided that,
upon receipt of a Notice of Revolving Credit Borrowing pursuant to Section
2.02(a), the Agent shall determine the Spot Exchange Rate with respect to Euros
on the related Calculation Date (it being acknowledged and agreed that the Agent
shall use such Spot Exchange Rate for the purposes of determining compliance
with Section 2.01 with respect to such Notice). The Spot Exchange Rate so
determined shall become effective on the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date and shall
for all purposes of this Agreement (other than Section 9.14 and any other
provision expressly requiring the use of a current Spot Exchange Rate) be the
Spot Exchange Rate employed in converting any amounts between Dollars and Euros.

(b)           No later than 5:00 P.M. (New York City time) on each Reset Date,
the Agent shall determine the aggregate amount of the Dollar Equivalents of the
principal amounts of Euro Advances then outstanding (after giving effect to any
Euro Advances to be made or repaid on such date).

(c)           The Agent shall promptly notify the Parent Borrower of each
determination of a Spot Exchange Rate hereunder.

SECTION 2.25.   Replacement of Lenders. The Parent Borrower shall be permitted
to replace any Lender that does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any Note that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained); provided that (a) such replacement does not conflict with any
applicable law, rule, regulation, or order, (b) no Event of Default shall have
occurred and be continuing at the time of such replacement, (c) the replacement
financial institution shall purchase, at par, all Advances and other amounts
owing to

 

 

--------------------------------------------------------------------------------

 

40

 

such replaced Lender on or prior to the date of replacement, (d) each Borrower
shall be liable to such replaced Lender under Section 9.04(c) if any
Eurocurrency Rate Advance made to it and owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(e) the replacement financial institution shall be reasonably satisfactory to
the Agent, (f) the replaced Lender shall be obligated to make such replacement
in accordance with the provisions of Section 9.07 (provided that the Parent
Borrower shall be obligated to pay the registration and processing fee referred
to therein), and (g) any such replacement shall not be deemed to be a waiver of
any rights that any Borrower, any Agent or any other Lender shall have against
the replaced Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01.   Conditions Precedent to Effectiveness of Sections 2.01, 2.03,
2.04 and 2.06. Sections 2.01, 2.03, 2.04 and 2.06 of this Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

(a)           As of the Effective Date, except as disclosed in the Parent
Borrower’s Quarterly Report on Form 10-Q for the quarter ending November 30,
2006, since August 31, 2006 there shall have occurred no Material Adverse
Change.

(b)           As of the Effective Date, there shall exist no action, suit,
investigation, litigation or proceeding affecting the Parent Borrower or any of
its Consolidated Subsidiaries pending or, to its knowledge, threatened before
any court, governmental agency or arbitrator that (i) could be reasonably likely
to have a Material Adverse Effect other than the matters disclosed by the Parent
Borrower in filings with the United States Securities and Exchange Commission
prior to the date hereof or described on Schedule 3.01(b) hereto (collectively,
the “Disclosed Litigation”) or (ii) purports and is reasonably likely to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

(c)           As of the Effective Date, the Parent Borrower shall not have been
notified that anything has come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Parent Borrower and its Subsidiaries as
they shall have reasonably requested.

(d)           All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e)           The Parent Borrower shall have notified the Agent as to the
proposed Effective Date.

(f)           The Parent Borrower shall have paid all accrued fees and invoiced
expenses of the Agents and the Lenders (including the accrued fees and invoiced
expenses of counsel to the Agents).

 

 

--------------------------------------------------------------------------------

 

41

 

(g)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Parent Borrower, dated the Effective
Date, stating that:

(i)            The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

(ii)            No event has occurred and is continuing that constitutes a
Default.

(h)           The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Revolving Credit Notes) in sufficient copies for each
Lender:

(i)            The Revolving Credit Notes and Swing Line Notes to the order of
the relevant Lenders to the extent requested by any Lender pursuant to Section
2.22.

(ii)          Certified copies of the resolutions of the Board of Directors of
each Borrower approving this Agreement and the Notes to be delivered by it, and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.

(iii)         A certificate of the Secretary or an Assistant Secretary of each
Borrower certifying the names and true signatures of the officers of such
Borrower authorized to sign this Agreement and such Notes to be delivered by it
and the other documents to be delivered by it hereunder.

(iv)         A favorable opinion of the General Counsel or Associate General
Counsel of the Parent Borrower, in form and substance satisfactory to the Agent.

(v)           A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for
the Agent, in form and substance satisfactory to the Agent.

(i)            The Parent Borrower shall have terminated the commitments, and
paid in full all Debt, interest, fees and other amounts outstanding, under the
Five-Year Credit Agreement dated as of June 4, 2004 among the Parent Borrower,
the lenders and agents parties thereto and Citibank, as administrative agent,
and each of the Lenders that is a party to such credit agreement hereby waives,
upon execution of this Agreement the requirement of prior notice under such
credit agreement relating to the termination of commitments thereunder.

SECTION 3.02.   Conditions Precedent to Each Revolving Credit Borrowing, Swing
Line Borrowing, Letter of Credit Issuance, Commitment Increase and Extension
Date. The obligation of each Lender to make a Revolving Credit Advance on the
occasion of each Revolving Credit Borrowing, the obligation of each Swing Line
Lender to make a Swing Line Advance on the occasion of each Swing Line
Borrowing, the obligation of each Issuing Lender to issue, amend, renew or
extend any Letter of Credit and the effectiveness of each Commitment Increase
pursuant to Section 2.20 and each extension of Commitments pursuant to Section
2.21 shall be subject to the conditions precedent that the Effective Date shall
have occurred; and that on the date of such Revolving Credit Borrowing, Swing
Line Borrowing or Letter of Credit issuance, amendment, renewal or extension, or
the applicable Increase Date or Extension Date, as the case may be, the
following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing, notice of Swing Line Borrowing, a request
for a Letter of Credit issuance, amendment, renewal or extension, a request for
a Commitment Increase or a Commitment

 

 

--------------------------------------------------------------------------------

 

42

 

extension, or the acceptance by the Parent Borrower of the proceeds of such
Revolving Credit Borrowing or Swing Line Borrowing shall constitute a
representation and warranty by the Parent Borrower (and, in the case of an
Extension of Credit to a Foreign Subsidiary Borrower, such Borrower) that on the
date of Notice, request, such Revolving Credit Borrowing, such Swing Line
Borrowing, such Letter of Credit issuance, amendment, renewal or extension, such
Increase Date or such Extension Date such statements are or will be true):

(a)           the representations and warranties contained in Section 4.01
(except, in the case of each Revolving Credit Borrowing, Swing Line Borrowing,
Letter of Credit issuance, amendment, renewal or extension and Increase Date,
the representations set forth in subsection (e) thereof and in subsection (f)(i)
thereof) are correct on and as of the date of such Revolving Credit Borrowing,
Swing Line Borrowing, Letter of Credit issuance, amendment, renewal or
extension, such Increase Date or such Extension Date, as applicable, before and
after giving effect thereto, as though made on and as of such date, and

(b)           no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing or Swing Line Borrowing or from the application of
the proceeds therefrom, from the issuance, amendment, renewal or extension of
such Letter of Credit or from such Commitment Increase or extension of
Commitments, as applicable, that constitutes a Default.

SECTION 3.03.   Additional Conditions Precedent Applicable to the Foreign
Subsidiary Borrowers. The obligation of each Lender to make an Extension of
Credit requested to be made by it to any Foreign Subsidiary Borrower on any date
is subject to satisfaction or waiver of, in addition to the conditions precedent
set forth in Sections 3.01 (in the case of the initial extension of credit) and
3.02, (a) with respect to any initial Extension of Credit to a Foreign
Subsidiary Borrower, the receipt by the Agent of a Foreign Subsidiary Opinion
and such other documents and information with respect to such Foreign Subsidiary
Borrower as the Agent may reasonably request and (b) with respect to each
Extension of Credit, the truthfulness and correctness in all material respects
on and as of such date of the following additional representations and
warranties:

(i)            Pari Passu. The obligations of such Foreign Subsidiary Borrower
under this Agreement and any Note, when executed and delivered by such Foreign
Subsidiary Borrower, will rank at least pari passu with all unsecured
Indebtedness of such Foreign Subsidiary Borrower.

(ii)          No Immunities, etc. Such Foreign Subsidiary Borrower is subject to
civil and commercial law with respect to its obligations under this Agreement
and any Note, and the execution, delivery and performance by such Foreign
Subsidiary Borrower of this Agreement constitute and will constitute private and
commercial acts and not public or governmental acts. Neither such Foreign
Subsidiary Borrower nor any of its property, whether or not held for its own
account, has any immunity (sovereign or other similar immunity) from any suit or
proceeding, from jurisdiction of any court or from set-off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or other similar immunity) under
laws of the jurisdiction in which such Foreign Subsidiary Borrower is organized
and existing in respect of its obligations under this Agreement or any Note.
Such Foreign Subsidiary Borrower has waived every immunity (sovereign or
otherwise) to which it or any of its properties would otherwise be entitled from
any legal action, suit or proceeding, from jurisdiction of any court and from
set-off or any legal process (whether service or notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) under the laws of the jurisdiction in which such Foreign Subsidiary
Borrower is organized and existing in respect of its obligations under this
Agreement and any Note. The

 

 

--------------------------------------------------------------------------------

 

43

 

waiver by such Foreign Subsidiary Borrower described in the immediately
preceding sentence is the legal, valid and binding obligation of such Foreign
Subsidiary Borrower.

(iii)         No Recordation Necessary. This Agreement and each Note, if any, is
in proper legal form under the law of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing for the enforcement hereof or
thereof against such Foreign Subsidiary Borrower under the law of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of this Agreement and any such Note. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of this Agreement and any such Note that this
Agreement, any Note or any other document be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of this Agreement, any Note or any other document, except for any such filing,
registration or recording, or execution or notarization, as has been made or is
not required to be made until this Agreement, any Note or any other document is
sought to be enforced and for any charge or tax as has been timely paid.

(iv)         Exchange Controls. The execution, delivery and performance by such
Foreign Subsidiary Borrower of this Agreement or any Note is, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided any notification or
authorization described in immediately preceding clause (ii) shall be made or
obtained as soon as is reasonably practicable).

Each borrowing by, and each issuance of a Letter of Credit for the account of,
any Foreign Subsidiary Borrower hereunder shall constitute a representation and
warranty by each of the Parent Borrower and such Foreign Subsidiary Borrower as
of the date of such borrowing or such issuance that the conditions contained in
this Section 3.03 have been satisfied.

SECTION 3.04.   Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the Parent
Borrower of the proceeds of such Competitive Bid Borrowing shall constitute a
representation and warranty by the Parent Borrower that on the date of such
Competitive Bid Borrowing such statements are true):

(a)           the representations and warranties contained in Section 4.01
(except the representations set forth in the last sentence of subsection (e)
thereof and in subsection (f)(i) thereof) are correct on and as of the date of
such Competitive Bid Borrowing, before and after giving effect to such
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date, and

 

 

--------------------------------------------------------------------------------

 

44

 

(b)           no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

SECTION 3.05.   Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Parent Borrower, by
notice to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.   Representations and Warranties of the Borrowers. Each of the
Parent Borrower, and in the case of paragraphs (a), (b), (c), (d) and (g) below
each Foreign Subsidiary Borrower, represents and warrants as follows:

(a)           Such Borrower is duly organized or formed, validly existing and in
good standing under the laws of its jurisdiction of organization or formation.

(b)           The execution, delivery and performance by such Borrower of this
Agreement and the Notes made by it, and the consummation of the transactions
contemplated hereby, are within such Borrower’s corporate (or other) powers,
have been duly authorized by all necessary corporate (or other) action, and do
not contravene (i) such Borrower’s charter or by-laws (or other organizational
documents) or (ii) law or any contractual restriction binding on or affecting
such Borrower.

(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by such
Borrower of this Agreement or the Notes made by it, except, in the case of any
such Foreign Subsidiary Borrower, for authorizations, approvals, consents,
notices and filings which have been obtained or made (or which are not required
to be obtained or made prior to the initial Extensions of Credit to such Foreign
Subsidiary Borrower) and are in full force and effect.

(d)           This Agreement has been, and each of the Notes when delivered by
such Borrower hereunder will have been, duly executed and delivered by such
Borrower. This Agreement is, and each of the Notes when delivered by such
Borrower hereunder will be, the legal, valid and binding obligation of such
Borrower enforceable against such Borrower in accordance with their respective
terms.

(e)           The Consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at August 31, 2006, and the related Consolidated statements of
income and cash flows of the Parent Borrower and its Subsidiaries for the
twelve-months then ended, accompanied by an opinion of Deloitte & Touche LLP,
independent public accountants, and the Consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at November 30, 2006, and the related
Consolidated statements of income and cash flows of the Parent Borrower and its
Subsidiaries for the three months then ended, duly certified by the Chief
Financial Officer, Treasurer, Assistant Treasurer,

 

 

--------------------------------------------------------------------------------

 

45

 

Controller or Assistant Controller of the Parent Borrower, copies of which have
been furnished to each Lender, fairly present, subject, in the case of said
balance sheet as at November 30, 2006, and said statements of income and cash
flows for the three months then ended, to year-end audit adjustments, the
Consolidated financial condition of the Parent Borrower and its Subsidiaries as
at such dates and the Consolidated results of the operations of the Parent
Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently applied.
Except as disclosed in the Parent Borrower’s Quarterly Report on Form 10-Q for
the quarter ending November 30, 2006, since August 31, 2006, there has been no
Material Adverse Change.

(f)           There is no pending or, to the knowledge of such Borrower,
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, any Environmental Action, affecting the Parent Borrower or
any of its Consolidated Subsidiaries before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation), and there has been no material adverse
change in the status of, or financial effect on the Parent Borrower or any of
its Consolidated Subsidiaries as a result of, the Disclosed Litigation or (ii)
purports to affect the legality, validity or enforceability of this Agreement,
any Note or the consummation of the transactions contemplated hereby.

(g)           Such Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 4.02.   Representation and Warranty of the Lenders. Each Lender
represents and warrants that in good faith it has not and will not rely upon any
margin stock (as such term is defined in Regulation U of the Board of Governors
of the Federal Reserve System) as collateral in the making and maintaining of
its Extensions of Credit hereunder.

ARTICLE V

COVENANTS OF BORROWERS

SECTION 5.01.   Affirmative Covenants. So long as any Advance or other amount
owing hereunder shall remain unpaid, any Letter of Credit remains outstanding or
any Lender shall have any Commitment hereunder, each Borrower will:

(a)           Compliance with Laws, Etc. Comply, and cause each of its Material
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, except such non-compliance as
would not have a Material Adverse Effect.

(b)           Payment of Taxes, Etc. Pay and discharge, and cause each of its
Material Subsidiaries to pay and discharge, before the date on which penalties
are attached thereto, all taxes, assessments and governmental charges or levies
imposed upon it or upon its property; provided, however, that no Borrower nor
any of its Material Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim that is being contested in good faith and by
proper proceedings or are not of material importance to the business, financial
condition or results of operations of the Parent Borrower and its Consolidated
Subsidiaries.

(c)           Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such

 

 

--------------------------------------------------------------------------------

 

46

 

amounts and covering such risks as is consistent with prudent business practice.
This section shall not prevent the use of deductible or excess loss insurance
and shall not prevent the Parent Borrower or a Consolidated Subsidiary from
acting as a self-insurer or maintaining insurance with a Subsidiary or
Subsidiaries so long as such action is consistent with sound business practice.

(d)           Preservation of Corporate Existence, Etc. Preserve and maintain
its corporate existence, rights (charter and statutory) and franchises;
provided, however, that a Borrower may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that no Borrower shall be
required to preserve any right or franchise if such Borrower shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Borrower.

(e)           Keeping of Books. Keep, and cause each of its Material
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of such Borrower and each such Material Subsidiary in accordance with
generally accepted accounting principles in effect from time to time.

(f)           Reporting Requirements. Furnish to the Agent, and in sufficient
copies for the Lenders (provided, however, that clauses (i), (ii), (iv) and (v)
of this Section 5.01(f) shall only apply to the Parent Borrower and that, in the
case of the Consolidated balance sheet and Consolidated statements of income and
cash flows referred to in clause (i) below, the annual audit report and
accompanying information referred to in clause (ii) below and the reports and
registration statements referred to in clause (iv) below, such information will
be deemed to have been furnished to the Agent if it is readily available through
EDGAR):

(i)            as soon as available and in any event within 60 days after the
end of each of the first three quarters of each fiscal year of the Parent
Borrower, the Consolidated balance sheet of the Parent Borrower and its
Subsidiaries as of the end of such quarter and Consolidated statements of income
and cash flows of the Parent Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified (subject to year-end audit adjustments) by the
Chief Financial Officer, Treasurer, Assistant Treasurer, Controller, Assistant
Controller, or other authorized financial officer of the Parent Borrower as
having been prepared in accordance with generally accepted accounting principles
and certificates of the Chief Financial Officer Treasurer, Assistant Treasurer,
Controller or Assistant Controller of the Parent Borrower as to compliance with
the terms of this Agreement;

(ii)          as soon as available and in any event within 120 days after the
end of each fiscal year of the Parent Borrower, a copy of the annual audit
report for such year for the Parent Borrower and its Subsidiaries, containing
the Consolidated balance sheet of the Parent Borrower and its Subsidiaries as of
the end of such fiscal year and Consolidated statements of income and cash flows
of the Parent Borrower and its Subsidiaries for such fiscal year, in each case
accompanied by an opinion acceptable to the Required Lenders by Deloitte &
Touche LLP or other independent public accountants acceptable to the Required
Lenders;

(iii)         as soon as possible and in any event within five days after the
determination by any Borrower of the occurrence of a Default that is continuing
on the date of such statement, a statement of the Chief Financial Officer,
Treasurer, Assistant Treasurer, Controller, Assistant Controller, or other
authorized financial officer of the

 

 

--------------------------------------------------------------------------------

 

47

 

such Borrower setting forth details of such Default and the action that such
Borrower has taken and proposes to take with respect thereto;

(iv)         promptly after the sending or filing thereof, copies of all
material reports that the Parent Borrower sends to its securityholders (or any
class of them) or its creditors (or any class of them), and copies of all
reports and registration statements that the Parent Borrower or any Subsidiary
files with the Securities and Exchange Commission;

(v)           promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Parent Borrower or any of its Subsidiaries of the type described in Section
4.01(f); and

(vi)         such other information (excluding trade secrets) respecting the
Parent Borrower or any of its Subsidiaries as any Lender through the Agent may
from time to time reasonably request.

SECTION 5.02.   Negative Covenants. So long as any Advance or other amount owing
hereunder shall remain unpaid, any Letter of Credit remains outstanding or any
Lender shall have any Commitment hereunder:

(a)           Liens, Etc. The Parent Borrower will not create or suffer to
exist, or permit any of its Material Subsidiaries to create or suffer to exist,
any Lien on or with respect to any of its assets, whether now owned or hereafter
acquired, or assign, or permit any of its Material Subsidiaries to assign, any
right to receive income, other than:

(i)            (A) Liens for taxes, assessments, governmental charges or levies
or other amounts owed to governmental entities other than for borrowed money;
(B) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days or that are being contested in good faith; (C) pledges or
deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (D) easements, rights
of way and other encumbrances on title to real property that do not render title
to the property encumbered thereby unmarketable or materially adversely affect
the use of such property for its present purposes; and (E) Liens in favor of a
landlord arising in the ordinary course of business,

(ii)          purchase money Liens upon or in any property, assets or stock
acquired or held by the Parent Borrower or any Material Subsidiary in the
ordinary course of business to secure the purchase price or construction cost of
such property or to secure Debt incurred solely for the purpose of financing the
acquisition or construction of such property whether incurred prior or
subsequent to such acquisition or construction, or Liens existing on such
property at the time of its acquisition (other than any such Lien created in
contemplation of such acquisition) or extensions, renewals or replacements of
any of the foregoing for the same or a lesser amount, provided, however, that no
such Lien shall extend to or cover any property other than the property being
acquired, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced,

(iii)          Liens existing on the Effective Date,

 

 

 

--------------------------------------------------------------------------------

 

48

 

(iv)         (A) assignments of the right to receive income in connection with
any Permitted Receivables Financing and (B) other Liens or assignments of the
right to receive income that would otherwise be prohibited; provided that the
Aggregate Amount of Financing Outstanding in connection with Permitted
Receivables Financings described in clause (A), plus the aggregate principal
amount of Debt secured by Liens described in clause (B) at any time outstanding
(which amount, for purposes of assignments of rights to receive income, shall be
deemed to be the aggregate proceeds received from such assignments, reduced
according to the original schedule of collection of such income), shall not
exceed 10% of the Consolidated Net Worth of the Parent Borrower at such time,

(v)           the replacement, extension or renewal of any Lien permitted by
clauses (ii) and (iii) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the amount secured thereby,
and

(vi)          intercompany Liens.

(b)           Mergers, Etc. No Borrower will merge or consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to, any Person, or permit any of its Material
Subsidiaries to do so, except that (x) any Material Subsidiary (other than any
Foreign Subsidiary Borrower) may merge or consolidate with or into, or dispose
of assets to, any other Material Subsidiary or any other Subsidiary of the
Parent Borrower that shall become a Material Subsidiary as a result of such
transaction, (y) any Material Subsidiary (other than any Foreign Subsidiary
Borrower) may merge into or dispose of assets to the Parent Borrower and (z) any
Foreign Subsidiary Borrower may merge into, or convey, transfer, lease or
otherwise dispose of all or substantially all of its assets to, the Parent
Borrower or any other Subsidiary that is (or, simultaneously with such
transaction, becomes) a Foreign Subsidiary Borrower and that has satisfied (or,
simultaneously with such transaction, satisfies), as of the date of such
transaction, the conditions set forth in Section 3.03 with respect to any
Extensions of Credit assumed by it, provided, in each case, that no Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.

(c)           Change in Nature of Business. No Borrower will make, or permit any
of its Subsidiaries to make, any material change in the nature of its business
taken as a whole as carried on at the date hereof.

SECTION 5.03.   Financial Covenant. So long as any Advance or other amount owing
hereunder shall remain unpaid, any Letter of Credit remains outstanding or any
Lender shall have any Commitment hereunder, the Parent Borrower shall maintain
at the end of each fiscal quarter of the Parent Borrower a Leverage Ratio of not
more than 0.50:1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01.   Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)           Any Borrower shall fail to pay any principal of any Advance or
Reimbursement Obligation when the same becomes due and payable; or any Borrower
shall fail to pay any

 

 

--------------------------------------------------------------------------------

 

49

 

interest on any Advance or Reimbursement Obligation or make any other payment of
fees or other amounts payable under this Agreement or any Note within five
Business Days after the same becomes due and payable; or

(b)           Any representation or warranty made by any Borrower herein or by
any Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made; or

(c)           (i) Any Borrower shall fail to perform or observe any term,
covenant or agreement on its part to be performed or observed that is contained
in Section 5.01(d) or (f)(iii), 5.02(a), 5.02(b) or 5.03, or (ii) the Parent
Borrower shall fail to perform or observe any term, covenant or agreement
contained in Section 5.01(f)(i) or (ii) if such failure shall remain unremedied
for 5 days after written notice thereof shall have been given to the Parent
Borrower by the Agent or any Lender, or (iii) any Borrower shall fail to perform
or observe any other term, covenant or agreement contained in this Agreement on
its part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to the Parent
Borrower by the Agent or any Lender; or

(d)           Any Borrower or any of its Material Subsidiaries shall fail to pay
any principal of or premium or interest on any Debt that is outstanding in a
principal amount of at least $50,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of such Borrower or such Material Subsidiary (as the case
may be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; provided, that
for purposes of this paragraph, the termination of a Hedge Agreement in
accordance with its terms shall not be deemed to be an acceleration of the
resulting payment obligation thereunder, but shall be deemed to create Debt
which becomes payable at the due date of such acceleration payment in an amount
equal to such acceleration payment; or

(e)           Any Borrower or any of its Material Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Borrower or any of its Material Subsidiaries seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days (or, in the case of any Foreign Subsidiary
Borrower, 45 days), or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or any Borrower or any of its
Material Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

 

 

--------------------------------------------------------------------------------

 

50

 

(f)           Any judgment or order for the payment of money in excess of
$75,000,000 in the aggregate shall be rendered against any Borrower or any of
its Material Subsidiaries and either (i) a lawsuit shall have been properly
commenced by any creditor to enforce such judgment or order or (ii) such
judgment is not, within 30 days (or, in the case of any Foreign Subsidiary
Borrower, 45 days) after entry thereof, paid, bonded, discharged or stayed
during appeal (or, in the case of any Foreign Subsidiary Borrower, the foreign
equivalent thereof), or is not discharged within 30 days (or, in the case of any
Foreign Subsidiary Borrower, 45 days) after the expiration of such stay;
provided, however, that the rendering of any such judgment or order shall not be
an Event of Default under this Section 6.01(f) if and for so long as (i) the
amount of such judgment or order, or a portion thereof in an amount sufficient
to reduce the total uninsured amount to an amount less than $75,000,000, is
covered by a valid and binding policy of insurance between the defendant and the
insurer covering payment thereof and (ii) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified of, and has not properly
disputed the claim made for payment of, the amount of such judgment or order; or

(g)           Any Person or two or more Persons acting in concert shall have, on
or after the date of this Agreement, acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of the
Parent Borrower (or other securities convertible into such Voting Stock)
representing 25% or more of the combined voting power of all Voting Stock of the
Parent Borrower; or (ii) during any period of up to 24 consecutive months,
commencing on or after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Parent Borrower
(together with any new directors who (A) were properly and duly elected to the
board of directors pursuant to the Parent Borrower’s bylaws by the affirmative
vote of a majority of the remaining directors then in office or (B) were
nominated by a majority of the remaining members of the board of directors of
the Parent Borrower and thereafter elected as directors by the shareholders of
the Parent Borrower) shall cease for any reason to constitute a majority of the
board of directors of the Parent Borrower; or

(h)           The Parent Borrower or any of its ERISA Affiliates shall incur,
or, in the reasonable opinion of the Required Lenders, shall be reasonably
likely to incur liability in excess of $75,000,000 in the aggregate as a result
of one or more of the following: (i) the occurrence of any ERISA Event, provided
that the occurrence of the ERISA Event described in PBGC Regulation Sections
4040.23, 4043.29 or 4043.32 shall constitute an Event of Default under this
Section 6.01(h) only if it is reasonably expected to result in a Material
Adverse Effect, (ii) the partial or complete withdrawal of the Parent Borrower
or any of its ERISA Affiliates from a Multiemployer Plan; or (iii) the
reorganization or termination of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Parent Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Parent Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Parent Borrower under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice

 

 

--------------------------------------------------------------------------------

 

51

 

of any kind, all of which are hereby expressly waived by each Borrower. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrowers shall at such time deposit in a cash collateral account
opened by the Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Agent to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the Notes. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrowers
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such cash collateral account shall be returned to the Parent Borrower (or
such other Person as may be lawfully entitled thereto). Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by each Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01.   Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by any Borrower pursuant to
the terms of this Agreement.

SECTION 7.02.   Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Increasing Lender as provided in Section 2.20, an Assumption Agreement
entered into by an Assuming Extending Lender as provided in Section 2.21 or an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07; (ii) may consult
with legal counsel (including counsel for the Parent Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Borrower or to inspect the
property (including the books and records) of any Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier
or telegram) believed by it to be genuine and signed or sent by the proper party
or parties.

 

 

--------------------------------------------------------------------------------

 

52

 

SECTION 7.03.   JPMorgan, Citibank and Affiliates. With respect to its
Commitment, the Advances made by it, any Note issued to it and any Letter of
Credit issued or participated in by it, each of JPMorgan and Citibank shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not an Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include each of JPMorgan
and Citibank in its individual capacity. JPMorgan, Citibank and their respective
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Parent Borrower, any of its Subsidiaries and
any Person who may do business with or own securities of the Parent Borrower or
any such Subsidiary, all as if JPMorgan and Citibank were not Agents and without
any duty to account therefor to the Lenders.

SECTION 7.04.   Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05.   Indemnification. The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrowers), ratably according to the respective
principal amounts of the Revolving Credit Advances then owed to each of them (or
if no Revolving Credit Advances are at the time outstanding, ratably according
to the respective amounts of their Commitments), from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against the Agent in any way relating to or arising out of
this Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by any Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

SECTION 7.06.   Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Parent Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $50,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

 

 

--------------------------------------------------------------------------------

 

53

 

SECTION 7.07.   Other Agents. Each Lender hereby acknowledges that none of the
co-administrative agents, any documentation agent or any other Lender designated
as any “Agent” on the signature pages hereof has any liability or duties
hereunder other than in its capacity as a Lender.

ARTICLE VIII

GUARANTY

SECTION 8.01.   Guaranty. The Parent Borrower hereby agrees that it is jointly
and severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders the prompt payment and
performance when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Foreign Borrower Obligations and
all expenses paid or incurred by the Agents, the Issuing Lenders and the Lenders
in endeavoring to collect all or any part of the Foreign Borrower Obligations
from, or in prosecuting any collection or enforcement action against, any
Foreign Subsidiary Borrower or any other guarantor of all or any part of the
Foreign Borrower Obligations (such costs and expenses, together with the Foreign
Borrower Obligations, collectively the “Guaranteed Obligations”). All terms of
this Guaranty apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender that extended any portion of the
Guaranteed Obligations.

SECTION 8.02.   Guaranty of Payment. This Guaranty is a guaranty of payment and
not of collection. The Parent Borrower waives, to the extent permitted by
applicable law, any right to require any Agent, any Issuing Lender or any Lender
to sue any Foreign Subsidiary Borrower, any other guarantor, or any other Person
obligated for all or any part of the Guaranteed Obligations (each, an “Obligated
Party”), or otherwise to enforce its payment against any collateral securing all
or any part of the Guaranteed Obligations.

SECTION 8.03.   No Discharge or Diminishment of Guaranty. (a) Except as
otherwise provided for herein, the obligations of the Parent Borrower hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Foreign
Subsidiary Borrower or any other guarantor of or other Person liable for any of
the Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which the Parent Borrower may
have at any time against any Obligated Party, any Agent, any Issuing Lender, any
Lender, or any other Person, whether in connection herewith or in any unrelated
transactions.

(b)           The obligations of the Parent Borrower hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever
(other than a defense of payment or performance) by reason of the invalidity,
illegality, or unenforceability of any of the Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

(c)           Further, the obligations of the Parent Borrower hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of any Agent,
any Issuing Lender or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct

 

 

--------------------------------------------------------------------------------

 

54

 

security for the obligations of any Foreign Subsidiary Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any Issuing Lender or any Lender with respect to
any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of the Parent
Borrower or that would otherwise operate as a discharge of the Parent Borrower
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Guaranteed Obligations).

SECTION 8.04.   Defenses Waived. To the fullest extent permitted by applicable
law, the Parent Borrower hereby waives any defense based on or arising out of
any defense of any Foreign Subsidiary Borrower or the unenforceability of all or
any part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of any Foreign Subsidiary Borrower, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, the Parent Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any defense
arising under any law or regulation of any jurisdiction or any other event
affecting any term of the Guaranteed Obligations, and any requirement that at
any time any action be taken by any Person against any Obligated Party or any
other Person. The Agent may, at its election, foreclose on any collateral held
by it by one or more judicial or nonjudicial sales, accept an assignment of any
such collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of the Parent Borrower under this Guaranty except to the
extent the Guaranteed Obligations have been fully and indefeasibly paid in cash.
To the fullest extent permitted by applicable law, the Parent Borrower waives
any defense arising out of any such election even though that election may
operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Parent Borrower
against any Obligated Party or any security.

SECTION 8.05.   Rights of Subrogation. The Parent Borrower will not assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Foreign Subsidiary Borrowers have fully
performed all their obligations to the Agents, the Issuing Lenders and the
Lenders.

SECTION 8.06.   Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Foreign Subsidiary Borrower or otherwise, the Parent Borrower’s obligations
under this Guaranty with respect to that payment shall be reinstated at such
time as though the payment had not been made and whether or not the Agents, the
Issuing Lenders and the Lenders are in possession of this Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Foreign
Subsidiary Borrower, all such amounts otherwise subject to acceleration under
the terms of any agreement relating to the Guaranteed Obligations shall
nonetheless be payable by the Parent Borrower forthwith on demand by the Agent.

SECTION 8.07.   Information. The Parent Borrower assumes all responsibility for
being and keeping itself informed of the Foreign Subsidiary Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that the Parent Borrower assumes and incurs under this Guaranty,

 

 

--------------------------------------------------------------------------------

 

55

 

and agrees that neither the Agents, the Issuing Lenders nor any Lender shall
have any duty to advise the Parent Borrower of information known to it regarding
those circumstances or risks.

SECTION 8.08.   Taxes. All payments of the Guaranteed Obligations will be made
by the Parent Borrower free and clear of and without deduction for any Taxes or
Other Taxes; provided that if the Parent Borrower shall be required to deduct
any Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) each Agent,
Issuing Lender or Lender (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Parent
Borrower shall make such deductions and (iii) the Parent Borrower shall pay the
full amount deducted to the relevant governmental authority in accordance with
applicable law

SECTION 8.09.   Liability Cumulative. The liability of the Parent Borrower under
this Article VIII is in addition to and shall be cumulative with all liabilities
of the Parent Borrower to the Agents, the Issuing Lenders and the Lenders under
this Agreement and the Notes to which the Parent Borrower is a party.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.   Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes or the Swing Line Notes, nor consent to
any departure by any Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that (a) no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders, do any
of the following: (i) waive any of the conditions specified in Section 3.01,
(ii) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (iii) reduce the principal of, or interest on, the
Revolving Credit Advances, the Swing Line Advances or any fees or other amounts
payable hereunder, (iv) postpone any date fixed for any payment of principal of,
or interest on, the Revolving Credit Advances, the Swing Line Advances or any
fees or other amounts payable hereunder, (v) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Extensions of
Credit, or the number of Lenders, that shall be required for the Lenders or any
of them to take any action hereunder, (vi) release the Parent Borrower from its
obligations under the Guaranty, or (vii) amend this Section 9.01, (b) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note, (c) no amendment, waiver
or consent shall, unless in writing and signed by each Swing Line Lender in
addition to the Lenders required above to take such action, amend, modify or
waive any provision of Section 2.04 or 2.05, (d) no amendment, waiver or consent
shall, unless in writing and signed by each Issuing Lender in addition to the
Lenders required above to take such action, amend, modify or waive any provision
of Section 2.06, (e) no amendment, waiver or consent shall, in writing and
signed by each affected Lender in addition to the Lenders required above to take
such action, require such Lender to fund any Extension of Credit in any currency
other than Dollars or Euros and (f) this Section 9.01 shall not apply to changes
in Commitments pursuant to Section 2.14, Section 2.15, Section 2.20, Section
2.21 or any other Section of this Agreement. Notwithstanding the foregoing, this
Agreement may be amended (A) to add any Foreign Subsidiary of the Parent
Borrower as a Foreign Subsidiary Borrower upon execution and delivery by the
Parent Borrower, such Foreign Subsidiary and the Agent of a Borrowing Subsidiary
Agreement providing for such Subsidiary to become a Foreign Subsidiary Borrower
and (B) to remove any Subsidiary as a Foreign Subsidiary Borrower upon (x)
written notice by the Parent Borrower and such Subsidiary to the

 

 

--------------------------------------------------------------------------------

 

56

 

Agent to such effect, (y) repayment in full of all outstanding Foreign Borrower
Obligations of such Foreign Subsidiary Borrower and (z) the expiration or
termination (or cash collateralization in a manner satisfactory to the Agent) of
all Letters of Credit issued for the account of such Foreign Subsidiary
Borrower.

SECTION 9.02.   Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied, telegraphed or delivered or
(y) as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), if to the Parent Borrower, at its address at 800 Lindbergh
Boulevard, St Louis, Missouri 63167, Attention: Chief Financial Officer, with an
information copy to the Secretary at the same address; if to any Foreign
Subsidiary Borrower, to it at its address (or telecopy number) specified in the
relevant Borrowing Subsidiary Agreement with a copy to the Parent Borrower at
its address specified above; if to any Initial Lender, at its Domestic Lending
Office specified opposite its name on Schedule I hereto; if to any other Lender,
at its Domestic Lending Office specified in the Assumption Agreement or the
Assignment and Acceptance pursuant to which it became a Lender; and if to the
Agent, at its address at 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
Attention: Ina Tjahjono (with a copy to: 270 Park Avenue, 4th Floor, New York,
New York 10017, Attention: Peter Dedousis and, in the case of any notice
relating to Euro Advances, with a copy to J.P. Morgan Europe Limited, 125 London
Wall, London, EC2Y 5AJ, United Kingdom, Telecopier No. 011-44-20-7777-2360,
Attention: Ching Loh); or, as to any Borrower or the Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Parent Borrower and the
Agent, provided that materials required to be delivered pursuant to Section
5.01(f)(i), (ii) or (iv) shall be delivered to the Agent as specified in Section
9.02(b) or as otherwise specified to the Parent Borrower by the Agent. All such
notices and communications shall be effective upon receipt. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

(b)           So long as JPMorgan or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(f)(i), (ii) or (iv)
may be delivered to the Agent in an electronic medium in a format acceptable to
the Agent and the Lenders by e-mail at ina.tjahjono@jpmorgan.com,
mo-lin.sum@jpmorgan.com and peter.dedousis@jpmorgan.com. Each Borrower agrees
that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Parent
Borrower, any of its Subsidiaries or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby, but
not any notices delivered pursuant to Article II (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”). Each Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the

 

 

--------------------------------------------------------------------------------

 

57

 

Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Agent in writing of such Lender’s e-mail address to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.

SECTION 9.03.   No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04.   Costs and Expenses. (a) The Parent Borrower agrees to pay on
demand all reasonable costs and expenses of the Agents and the Lead Arrangers in
connection with the preparation, execution, delivery, modification and amendment
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Parent Borrower further agrees to pay on demand all reasonable
costs and expenses of the Agents, the Lead Arrangers and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for each Agent, each Lead Arranger and each Lender in connection with
the enforcement of rights under this Section 9.04(a).

(b)           The Parent Borrower agrees to indemnify and hold harmless each
Agent, each Lead Arranger and each Lender and each of their Affiliates and their
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) the
actual or proposed use of the proceeds of the Advances or Letters of Credit by
the Parent Borrower or any of its Subsidiaries or (ii) the actual or alleged
presence of Hazardous Materials on any property of the Parent Borrower or any of
its Subsidiaries or any Environmental Action relating in any way to the Parent
Borrower or any of its Subsidiaries, except to the extent such claim, damage,
loss, liability or expense resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Parent Borrower, its directors, shareholders or
creditors or an Indemnified Party or any other Person or any Indemnified Party
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. The Parent Borrower also agrees not to assert any claim
against any Agent, any Lead Arranger, any Lender, any of their Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Notes, this Agreement, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c)           If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance or LIBO Rate Advance is made by any Borrower to or for the account
of a Lender other than on the last day of the Interest Period for such Advance,
as a result of a payment or Conversion pursuant to

 

 

--------------------------------------------------------------------------------

 

58

 

Section 2.11(d) or (e), 2.13 or 2.15, acceleration of the maturity of the
Advances pursuant to Section 6.01 or for any other reason, or by an Eligible
Assignee to a Lender other than on the last day of the Interest Period for such
Advance upon an assignment of rights and obligations under this Agreement
pursuant to Section 9.07 as a result of a demand by the Parent Borrower pursuant
to Section 9.07(a), the Parent Borrower shall pay (or shall cause the relevant
Foreign Subsidiary Borrower to pay), upon demand by such Lender (with a copy of
such demand to the Agent), to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

(d)           Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.14, 2.17 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05.   Right of Set-off. Nothing herein shall derogate any Lender’s
right, if any, if and to the extent payment owed to such Lender is not made when
due hereunder or under any Note held by such Lender, to set off from time to
time against any or all of any Borrower’s deposit (general or special, time or
demand, provisional or final) accounts with such Lender any amount so due. Each
Lender agrees promptly to notify the Parent Borrower after any such set off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set off and application. The rights of
each Lender under this Section 9.05 are in addition to other rights and remedies
which such Lender may have.

SECTION 9.06.   Binding Effect. This Agreement shall become effective (other
than Sections 2.01, 2.03, 2.04 and 2.06, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Parent Borrower, the Foreign Subsidiary
Borrowers party hereto on the Effective Date and the Agent and when the Agent
shall have been notified by each Initial Lender that such Initial Lender has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrowers, each Agent, each Lead Arranger, each Issuing Lender and each Lender
and their respective successors and assigns (including any affiliate of an
Issuing Lender that issues any Letter of Credit), except that no Borrower shall
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

SECTION 9.07.   Assignments and Participations. (a) Each Lender may and, if
demanded by the Parent Borrower (following a demand by such Lender pursuant to
Section 2.14 or Section 2.15 if no Event of Default has occurred and is
continuing) upon at least 5 Business Days’ notice to such Lender and the Agent
or if required pursuant to Section 2.20, 2.21, or 2.25 will assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and any Notes held by it required to be assigned pursuant to Section
2.14 or Section 2.15) with the consent of the Agent and each Issuing Lender and,
so long as no Event of Default has occurred and is continuing, the Parent
Borrower (none of such consents to be unreasonably withheld); provided, however,
that (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement (other than any
Competitive Bid Advances owing to it and any Competitive Bid Notes held by it,
except any such Competitive Bid Advances or Competitive Bid Notes required to be
assigned pursuant to Section 2.14 or Section 2.15), (ii) except in the case of
an assignment to an Affiliate of such Lender or a Person that, immediately prior
to such assignment, was a Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with

 

 

--------------------------------------------------------------------------------

 

59

 

respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, (iii) each such assignment
shall be to an Eligible Assignee, (iv) each such assignment made as a result of
a demand by the Parent Borrower pursuant to this Section 9.07(a) shall be
arranged by the Parent Borrower after consultation with the Agent and shall be
either an assignment of all of the rights and obligations of the assigning
Lender under this Agreement or an assignment of a portion of such rights and
obligations made concurrently with another such assignment or other such
assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Parent Borrower pursuant to
this Section 9.07(a) unless and until such Lender shall have received one or
more payments from either one or more Borrowers or one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, (vi) the parties to each
such assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
subject to such assignment and a processing and recordation fee of $3,500, and
(vii) any Lender may, without the approval of the Parent Borrower, the Issuing
Lenders and the Agent, assign all or a portion of its rights to any of its
Affiliates or to a Person that, immediately prior to such assignment, was a
Lender. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.14, 2.17 and 9.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi)
such assignee appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement as
are delegated to the Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

 

 

--------------------------------------------------------------------------------

 

60

 

(c)           The Agent shall maintain at its address referred to in Section
9.02 a copy of each Assumption Agreement and each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Advances and L/C Obligations owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrowers, the Agent, the Issuing
Lenders and the other Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Parent Borrower.

(e)           Each Lender may sell participations to one or more banks or other
entities (other than the Parent Borrower or any of its Affiliates) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrowers hereunder) shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender shall remain the holder of any such Note for
all purposes of this Agreement, (iv) the Borrowers, the Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note or the Guaranty, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation. Upon the sale of a
participation pursuant to this Section 9.07(e), such Lender shall promptly
provide notice to the Parent Borrower of the sale of a participation (other than
a sale of a participation pursuant to Section 2.18); provided, however, that the
failure by such Lender to provide such notice shall not invalidate the sale of
such participation.

(f)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to any Borrower furnished to such Lender by or on behalf of
any Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender; provided further that, so long as no Default
has occurred and is continuing, the Parent Borrower shall have consented in
advance to the disclosure of any non-public information, such consent not to be
unreasonably withheld.

(g)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

 

--------------------------------------------------------------------------------

 

61

 

(h)           Each Lender agrees that it will not assign any right, obligation
or Note, or sell any participation, in any manner or under any circumstances
that would require registration, qualification or filings under the securities
laws of the United States of America, of any state or any country.

SECTION 9.08.   Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Parent Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and
their officers, directors, employees, agents and advisors and, to the extent
contemplated by Section 9.07(f), to actual or prospective assignees and
participants, and then only on a confidential basis, (b) as required by any law,
rule or regulation or judicial process, provided that the Agent or such Lender,
as the case may be, has notified the Parent Borrower (if permitted by law) and
has otherwise taken reasonable steps to protect such information from any
unnecessary disclosure, and (c) as requested or required by any state, federal
or foreign authority or examiner regulating banks or banking or other financial
institutions, provided that, without prejudice to its right to disclose to such
examiner or regulator, the Agent and the Lenders agree to use reasonable efforts
to limit the amount of Confidential Information which is disclosed.

SECTION 9.09.   Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 9.10.   Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11.   Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
the Notes in the courts of any jurisdiction.

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.02. In addition, each
Foreign Subsidiary Borrower agrees that, to the extent permitted by applicable
law, service of process may be effected by mailing a copy thereof by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to the Parent Borrower at its address for notices in Section 9.02. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

 

--------------------------------------------------------------------------------

 

62

 

SECTION 9.12.   USA PATRIOT Act Notification. Each Lender hereby notifies each
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law on October 26, 2001) (the “Act”), it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Act. Each Borrower agrees to cooperate with each Lender and provide true,
accurate and complete information to such Lender in response to any such
request, to the extent such Lender shall reasonably determine that such
information is required to be provided pursuant to the Act.

SECTION 9.13.   Waiver of Jury Trial. Each of the Borrowers, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

SECTION 9.14.   Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which, in accordance with normal banking procedures in the relevant
jurisdiction, the first currency could be purchased with such other currency on
the Business Day immediately preceding the day on which final judgment is given.

(b)           The obligations of the Borrowers in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Borrower agrees, to the
fullest extent permitted by law, as a separate obligation and notwithstanding
any such judgment, to indemnify the Applicable Creditor against such loss, and
if the amount of the Agreement Currency so purchased exceeds the sum originally
due to the Applicable Creditor in the Agreement Currency, such Applicable
Creditor agrees to remit such excess to the applicable Borrower. The obligations
of the Borrowers contained in this Section 9.14 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

 

 

--------------------------------------------------------------------------------

 

63

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MONSANTO COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,
    as Agent and as a Co-Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

J.P. MORGAN SECURITIES INC.,
    as a Lead Arranger

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

CITIBANK, N.A.,
    as a Co-Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

CITIGROUP GLOBAL MARKETS INC.,
    as a Lead Arranger

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Initial Lenders

$190,000,000

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

 

 

 

Title:

 

 

 

$190,000,000

CITIBANK, N.A

 

 

 

 

By:

 

 

 

Title:

 

 

 

$140,000,000

ABN AMRO BANK N.V.

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

By:

 

 

 

Title:

 

 

 

$140,000,000

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH

 

 

 

 

By:

 

 

 

Title:

 

 

 

$140,000,000

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

$140,000,000

BARCLAYS BANK PLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

$140,000,000

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 



 

 

--------------------------------------------------------------------------------

 

 

$100,000,000

CALYON NEW YORK BRANCH

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



$100,000,000

KBC BANK N.V.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

$100,000,000

MERRILL LYNCH BANK USA

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

$100,000,000

STANDARD CHARTERED BANK

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



$100,000,000

WILLIAM STREET COMMITMENT CORP.
(Recourse only to assets of William Street
Commitment Corporation)

 

 

 

 

 

 

 

By:

 

 

 

Title:

 



 

 

--------------------------------------------------------------------------------

 

 

$60,000,000

FIFTH THIRD BANK

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 



$100,000,000

MELLON BANK, N.A.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 



$100,000,000

THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



$60,000,000

BANCO SANTANDER CENTRAL HISPANO,
SA, NEW YORK BRANCH

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

BANCO SANTANDER CENTRAL HISPANO,
SA, NEW YORK BRANCH

 

 

 

 

By:

 

 

 

Title:

 



 

 

--------------------------------------------------------------------------------

 

 

$60,000,000

SOCIETE GENERALE

 

 

 

 

 

 

 

By:

 

 

 

Title: Director

 

 

 

--------------------------------------------------------------------------------

 



$45,000,000

BAYERISCHE HYPO- UND VEREINSBANK
AG, NEW YORK BRANCH

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 



$45,000,000

COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND” NEW YORK BRANCH

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 



$30,000,000

COBANK, ACB

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$2,000,000,000 Total of the Commitments

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I –

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

Domestic Lending Office

Eurodollar Lending Office

JPMORGAN CHASE BANK, N.A.

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attn: Ina Tjahjono

Tel: 713-750-2268

Fax: 713-427-6307

 

with a copy to:

270 Park Avenue, 4th Floor

New York, NY 10017

Attn: Peter Dedousis

Tel: 212-270-4062

Fax: 212-270-5100

with respect to Eurocurrency Rate Advances in Dollars:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attn: Ina Tjahjono

Tel: 713-750-2268

Fax: 713-427-6307

 

and with respect to Eurocurrency Rate Advances in Euros:

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ

United Kingdom

Tel: 011-44- 20-7777-2434

Fax: 011-44-20-7777-2360

Attn: Ching Loh

 

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, NY 10017

Attn: Peter Dedousis

Tel: 212-270-4062

Fax: 212-270-5100

CITIBANK, N.A.

Citibank, N.A.

Two Penns Way

Suite 200

New Castle, DE 19720

Attn: Ann Hieronimus

Tel: 302-894-6034

Fax: 302-894-6120

Citibank, N.A.

Two Penns Way

Suite 200

New Castle, DE 19720

Attn: Ann Hieronimus

Tel: 302-894-6034

Fax: 302-894-6120

ABN AMRO BANK N.V.

 

208 South LaSalle Street

Suite 1500

Chicago, IL 60604

Attn: Manuel Aguilar

Tel: 312 992-5085

Fax: 312 992-5155

208 South LaSalle Street

Suite 1500

Chicago, IL 60604

Attn: Manuel Aguilar

Tel: 312-992-5085

Fax: 312-992-5155

 

 

 

--------------------------------------------------------------------------------

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch

Harborside Financial Center

500 Plaza 111

Jersey City, NJ 07311

Attn: Maria de Jesus

Tel: 201-413-8571

Fax: 201-521-2335

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch

Harborside Financial Center

500 Plaza 111

Jersey City, NJ 07311

Attn: Maria de Jesus

Tel: 201-413-8571

Fax: 201-521-2335

BANK OF AMERICA, N.A.

 

Bank of America, N.A.

2001 Clayton Road, CA4-702-02-25
Concord, CA 94520-2405
Attn: Chris P. Potter

Tel:  925-675-8027
Fax: 888-969-2419

Bank of America, N.A.

2001 Clayton Road, CA4-702-02-25
Concord, CA 94520-2405
Attn: Chris P. Potter

Tel:  925-675-8027
Fax: 888-969-2419

BARCLAYS BANK PLC

 

Barclays Bank PLC

200 Park Avenue, 4th Floor

New York, NY 10166

Attn: May Huang

Tel: 212-412-3730

Fax: 212-412-5306/5307

Barclays Bank PLC

200 Park Avenue, 4th Floor

New York, NY 10166

Attn: May Huang

Tel: 212-412-3730

Fax: 212-412-5306/5307

THE ROYAL BANK OF SCOTLAND PLC

 

101 Park Avenue

6th Floor

New York, NY 10178

Attn: Sheila Shaw

Tel: 212-401-1406

Fax: 212-401-1494

101 Park Avenue

6th Floor

New York, NY 10178

Attn: Sheila Shaw

Tel: 212-401-1406

Fax: 212-401-1494

CALYON NEW YORK BRANCH

 

Calyon New York Branch

1301 Avenue of the Americas

New York, NY 10019

Attn: Jaikissoon Sanichar

Tel: 212-261-7644

Fax: 212-459-3180

Calyon New York Branch

1301 Avenue of the Americas

New York, NY 10019

Attn: Jaikissoon Sanichar

Tel: 212-261-7644

Fax: 212-459-3180

KBC BANK N.V.

 

KBC Bank N.V.

1177 Avenue of the Americas

New York, NY 10036

Attn: Robert Pacifici

Tel: 212-541-0671

Fax: 212-956-5581

KBC Bank N.V.

1177 Avenue of the Americas

New York, NY 10036

Attn: Robert Pacifici

Tel: 212-541-0671

Fax: 212-956-5581

MERRILL LYNCH BANK USA

Merrill Lynch Bank USA

15 W. South Temple

Suite 300

Sal Lake City, UT 84101

Attn: Rhett Anderson

Tel: 801-526-8316

Fax: 801-531-7470

Merrill Lynch Bank USA

15 W. South Temple

Suite 300

Sal Lake City, UT 84101

Attn: Rhett Anderson

Tel: 801-526-8316

Fax: 801-531-7470

 

 

 

--------------------------------------------------------------------------------

 

 

 

STANDARD CHARTERED BANK

Standard Chartered Bank

One Madison Ave.

New York, NY 10010

Attn: Mark Sims

Tel: 212-667-0537

Fax: 212-667-0287

Standard Chartered Bank

One Madison Ave.

New York, NY 10010

Attn: Mark Sims

Tel: 212-667-0537

Fax: 212-667-0287

WILLIAM STREET COMMITMENT CORPORATION

William Street Commitment Corporation

1 New York Plaza

48th Fl.

New York, NY 10004

Attn: Stephanie Smith

Tel: 212-902-7715

Fax: 212-346-2608

William Street Commitment Corporation

1 New York Plaza

48th Fl.

New York, NY 10004

Attn: Stephanie Smith

Tel: 212-902-7715

Fax: 212-346-2608

FIFTH THIRD BANK

 

Fifth Third Bank

8000 Maryland Avenue, Suite 1400

St. Louis, MO 63105

Attn: Mary Ann Lemonds

Tel: 314-889-3370

Fax: 314-889-3377

Fifth Third Bank

8000 Maryland Avenue, Suite 1400

St. Louis, MO 63105

Attn: Mary Ann Lemonds

Tel: 314-889-3370

Fax: 314-889-3377

MELLON BANK, N.A.

 

Mellon Bank N.A.

525 William Penn Place, Room 1203

Pittsburgh, PA 15259-0003

Attn: Richard Bouchard

Tel: 412-234-5767

Fax: 412-209-6124

Mellon Bank N.A.

525 William Penn Place, Room 1203

Pittsburgh, PA 15259-0003

Attn: Richard Bouchard

Tel: 412-234-5767

Fax: 412-209-6124

THE NORTHERN TRUST COMPANY

 

The Northern Trust Company

50 S. LaSalle Street

Chicago, IL 60675

Attn: Jaci Bland

Tel: 312-557-9748

Fax: 312-630-1566

The Northern Trust Company

50 S. LaSalle Street

Chicago, IL 60675

Attn: Jaci Bland

Tel: 312-557-9748

Fax: 312-630-1566

BANCO SANTANDER CENTRAL HISPANO, SA, NEW YORK BRANCH

Santander Central Hispano

45 East 53rd Street

New York, NY 10022

Attn: Ligia Castro

Tel: 212-350-3677

Fax: 212-350-3647

Santander Central Hispano

45 East 53rd Street

New York, NY 10022

Attn: Ligia Castro

Tel: 212-350-3677

Fax: 212-350-3647

SOCIETE GENERALE

 

Societe Generale

560 Lexington Avenue

New York, NY 10022

Attn: Arlene Tellerman

Tel: 212-278-6086

Fax: 212-278-7490

Societe Generale

560 Lexington Avenue

New York, NY 10022

Attn: Arlene Tellerman

Tel: 212-278-6086

Fax: 212-278-7490

Bayerische Hypo- und Vereinsbank AG, New York Branch

150 East 42nd Street

New York, NY 10017

Attn: Tina Chung

Tel: 212-672-5688

Fax: 212-672-5691

150 East 42nd Street

New York, NY 10017

Attn: Tina Chung

Tel: 212-672-5688

Fax: 212-672-5691

 

 

 

--------------------------------------------------------------------------------

 

 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH

 

10 Exchange Place

16th Floor

Jersey City, NJ 07302

Attn: Ann McDonough

Tel: 201-499-5318

Fax: 201-499-5326

10 Exchange Place

16th Floor

Jersey City, NJ 07302

Attn: Ann McDonough

Tel: 201-499-5318

Fax: 201-499-5326

COBANK, ACB

 

CoBank, ACB

5500 S. Quebec Street

Greenwood Village, CO 80111

Attn: DeAnn Sullivan

Tel: 303-740-4315

Fax: 303-740-4021

CoBank, ACB

5500 S. Quebec Street

Greenwood Village, CO 80111

Attn: DeAnn Sullivan

Tel: 303-740-4315

Fax: 303-740-4021

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II -

MANDATORY COST FORMULA

 

1.            The Mandatory Cost is an addition to the interest rate to
compensate Lenders for the cost of compliance with (a) the requirements of the
Bank of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 

2.            On the first day of each Interest Period (or as soon as possible
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
“Mandatory Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders’ Mandatory Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Advance) and will be
expressed as a percentage rate per annum.

 

3.            The Mandatory Cost Rate for any Lender lending from an Applicable
Lending Office in a Participating Member State will be the percentage notified
by that Lender to the Agent. This percentage will be certified by that Lender in
its notice to the Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Advances made
from that Applicable Lending Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of loans made from that
Applicable Lending Office.

 

4.            The Mandatory Cost Rate for any Lender lending from an Applicable
Lending Office in the United Kingdom will be calculated by the Agent as follows:

 

A x 0.01

 

 

Per cent. per annum

300

 

 

Where:

 

A.            is designed to compensate Lenders for amounts payable under the
Fees Rules and is calculated by the Agent as being the average of the most
recent rates of charge supplied by the Reference Lender to the Agent pursuant to
paragraph 7 below and expressed in euros per €1,000,000.

 

5.            For the purposes of this Schedule:

 

(a)            “Eligible Liabilities” and “Special Deposits” have the meanings
given to them from time to time under or pursuant to the Bank of England Act
1998 or (as may be appropriate) by the Bank of England;

 

(b)            “Fees Rules” means the rules on periodic fees contained in the
FSA Supervision Manual or such other law or regulation as may be in force from
time to time in respect of the payment of fees for the acceptance of deposits;

 

 

--------------------------------------------------------------------------------

 

 

(c)            “Fee Tariffs” means the fee tariffs specified in the Fees Rules
under the activity group A.I. Deposit acceptors (ignoring any minimum fee or
zero rated fee required pursuant to the Fee rules but taking into account any
applicable discount rate);

 

(d)            “Reference Lender” means ABN AMRO Bank N.V., London branch; and

 

(e)            “Tariff Base” has the meaning given to it in, and will be
calculated in accordance with, the Fees Rules.

 

6.            In application of the above formula, the resulting figures shall
be rounded to four decimal places.

 

7.            If requested by the Agent or the Parent Borrower, the Reference
Lender shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Agent and the Parent Borrower, the rate of charge
payable by the Reference Lender to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by the Reference Lender as being
the average of the Fee Tariffs applicable to the Reference Lender for that
financial year) and expressed in euros per €1,000,000 of the Tariff Base of the
Reference Lender.

 

8.            Each Lender shall supply any information required by the Agent for
the purpose of calculating its Mandatory Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender: the jurisdiction of its Applicable
Lending Office; and any other information that the Agent may reasonably require
for such purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9.            The rates of charge of the Reference Lender for the purposes of A
above shall be determined by the Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Applicable Lending Office.

 

10.          The Agent shall have no liability to any person if such
determination results in a Mandatory Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender including the Reference Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11.   The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Mandatory Cost Rate for
each Lender based on the information provided by each Lender and the Reference
Lender pursuant to paragraphs 3, 7 and 8 above.

 

12.          Any determination by the Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, a Mandatory Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

 

 

 

--------------------------------------------------------------------------------

 

 

13.          The Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties to this Agreement
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to this Agreement.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.01(b)

DISCLOSED LITIGATION – UPDATES

 

None

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1 – FORM OF

REVOLVING CREDIT NOTE

 

PROMISSORY NOTE

 

U.S.$_______________

Dated: _______________, 200_

 

FOR VALUE RECEIVED, the undersigned, [Monsanto Company, a Delaware corporation]
[INSERT NAME OF FOREIGN SUBSIDIARY BORROWER, a ____________] (the “Borrower”),
HEREBY PROMISES TO PAY to the order of ____________________ (the “Lender”) for
the account of its Applicable Lending Office on the Termination Date (as defined
in the Credit Agreement referred to below) the principal sum of U.S.$[amount of
the Lender’s Commitment in figures] or, if less, the aggregate principal amount
of the Revolving Credit Advances made by the Lender to the Borrower pursuant to
the Five-Year Credit Agreement, dated as of February 28, 2007, among [Monsanto
Company, a Delaware corporation,] the Borrower, the [other] Foreign Subsidiary
Borrowers from time to time parties thereto, the Lender and certain other
lenders parties thereto, JPMorgan Chase Bank, N.A. and Citibank, N.A., as
co-administrative agents, JPMorgan Chase Bank, N.A., as paying agent (in such
capacity, the “Agent”) for the Lender and such other lenders, J.P. Morgan
Securities Inc. and Citigroup Global Markets Inc., as co-lead arrangers and
joint bookrunners, and ABN AMRO Bank N.V., The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Chicago Branch, Bank of America, N.A., Barclays Bank plc and The Royal
Bank of Scotland plc, as co-documentation agents (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in Dollars or Euros, as applicable, to
JPMorgan Chase Bank, N.A., as Agent, at the Agent’s Office, in same day funds.
Each Revolving Credit Advance owing to the Lender by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower and the other borrowers from time to time parties to the
Credit Agreement in an aggregate amount not to exceed at any time outstanding
the U.S. dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Revolving Credit Advance to it being evidenced by this
Promissory Note, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

MONSANTO COMPANY

 

 

By_________________________

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

ADVANCES AND PAYMENTS OF PRINCIPAL

Date

Amount of Advance

Amount of Principal Paid or Prepaid

Unpaid Principal Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2 – FORM OF

COMPETITIVE BID NOTE

 

PROMISSORY NOTE

 

U.S.$_______________

Dated: _______________, 200_

 

FOR VALUE RECEIVED, the undersigned, MONSANTO COMPANY, a Delaware corporation
(the “Parent Borrower”), HEREBY PROMISES TO PAY to the order of
______________________ (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Five-Year Credit Agreement, dated as of February 28,
2007, among the Parent Borrower, the Foreign Subsidiary Borrowers from time to
time parties thereto, the Lender and certain other lenders parties thereto,
JPMorgan Chase Bank, N.A. and Citibank, N.A., as co-administrative agents,
JPMorgan Chase Bank, N.A., as paying agent (in such capacity, the “Agent”) for
the Lender and such other lenders, J.P. Morgan Securities Inc. and Citigroup
Global Markets Inc., as co-lead arrangers and joint bookrunners, and ABN AMRO
Bank N.V., The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch, Bank of
America, N.A., Barclays Bank plc and The Royal Bank of Scotland plc, as
co-documentation agents (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)), on
______________, 200_, the principal amount of U.S.$______________.

The Parent Borrower promises to pay interest on the unpaid principal amount
hereof from the date hereof until such principal amount is paid in full, at the
interest rate and payable on the interest payment date or dates provided below:

Interest Rate: _____% per annum (calculated on the basis of a year of _____ days
for the actual number of days elapsed).

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Agent, for the account of the Lender at
the office of JPMorgan Chase Bank, N.A., at 1111 Fannin Street, Houston, Texas
77002 in same day funds.

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.

The Parent Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

MONSANTO COMPANY

 

 

By_________________________

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-3 – FORM OF

 

SWING LINE NOTE

 

PROMISSORY NOTE

 

U.S.$_______________

Dated: _______________, 200_

 

FOR VALUE RECEIVED, the undersigned, Monsanto Company, a Delaware corporation
(the “Parent Borrower”), HEREBY PROMISES TO PAY to the order of
____________________ (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date (as defined in the Credit Agreement referred to
below) the principal sum of U.S.$[amount of the Lender’s Swing Line Commitment
in figures] or, if less, the aggregate principal amount of the Swing Line
Advances made by the Lender to the Parent Borrower pursuant to the Five-Year
Credit Agreement, dated as of February 28, 2007, among the Parent Borrower, the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lender and
certain other lenders parties thereto, JPMorgan Chase Bank, N.A. and Citibank,
N.A., as co-administrative agents, JPMorgan Chase Bank, N.A., as paying agent
(in such capacity, the “Agent”) for the Lender and such other lenders, J.P.
Morgan Securities Inc. and Citigroup Global Markets Inc., as co-lead arrangers
and joint bookrunners, and ABN AMRO Bank N.V., The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Chicago Branch, Bank of America, N.A., Barclays Bank plc and The Royal
Bank of Scotland plc, as co-documentation agents (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), outstanding on such date.

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Swing Line Advance from the date of such Swing Line Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Agent, at 1111 Fannin Street, Houston,
Texas 77002, in same day funds. Each Swing Line Advance owing to the Lender by
the Parent Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

This Promissory Note is one of the Swing Line Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Swing Line Advances by the Lender
to the Parent Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Parent Borrower resulting from each such Swing Line Advance
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

MONSANTO COMPANY

 

 

By_________________________

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ADVANCES AND PAYMENTS OF PRINCIPAL

Date

Amount of Advance

Amount of Principal Paid or Prepaid

Unpaid Principal Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1 – FORM OF

NOTICE OF REVOLVING CREDIT BORROWING

 

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1111 Fannin Street, 10th Floor

Houston, Texas 77002

[Date]

 

Attention: Ina Tjahjono

Ladies and Gentlemen:

The undersigned, Monsanto Company [and [insert name of Foreign Subsidiary
Borrower]]1, refer[s] to the Five-Year Credit Agreement, dated as of February
28, 2007 (as amended or modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, certain Foreign Subsidiaries of Monsanto Company from time to time
parties thereto, certain Lenders parties thereto, JPMorgan Chase Bank, N.A. and
Citibank, N.A., as co-administrative agents, JPMorgan Chase Bank, N.A., as
paying agent (in such capacity, the “Agent”) for said Lenders, J.P. Morgan
Securities Inc. and Citigroup Global Markets Inc., as co-lead arrangers and
joint bookrunners, and ABN AMRO Bank N.V., The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Chicago Branch, Bank of America, N.A., Barclays Bank plc and The Royal
Bank of Scotland plc, as co-documentation agents, and hereby give[s] you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that [the
undersigned] [insert name of Foreign Subsidiary Borrower] hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:

(i)          The name of the Borrower is ________________.

(ii)          The Business Day of the Proposed Revolving Credit Borrowing is
_______________, 200_.

(iii)         The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].

(iv)         The aggregate amount of the Proposed Revolving Credit Borrowing is
[$][€]_______________.

[(v)         The initial Interest Period for each Eurocurrency Rate Advance made
as part of the Proposed Revolving Credit Borrowing is __________ month[s].]

[Each of] The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:

_________________________

1               This notice should be signed by Monsanto Company and, if a
borrowing is being requested by a Foreign Subsidiary Borrower, such Borrower.

 

 

 

--------------------------------------------------------------------------------

 

 

(A)          the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct, before and
after giving effect to the Proposed Revolving Credit Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and

(B)          no event has occurred and is continuing, or would result from such
Proposed Borrowing Revolving Credit or from the application of the proceeds
therefrom, that constitutes a Default.

Very truly yours,

 

MONSANTO COMPANY

 

 

By_________________________

Title:

 

 

[NAME OF [FOREIGN] SUBSIDIARY BORROWER]

 

 

By_________________________

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2 – FORM OF NOTICE OF

COMPETITIVE BID BORROWING

 

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1111 Fannin Street, 10th Floor

Houston, Texas 77002

 

 

[Date]

 

Attention: Ina Tjahjono

Ladies and Gentlemen:

The undersigned, Monsanto Company, refers to the Five-Year Credit Agreement,
dated as of February 28, 2007 (as amended or modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, the Foreign Subsidiary Borrowers from time to
time parties thereto, certain Lenders parties thereto, JPMorgan Chase Bank, N.A.
and Citibank, N.A., as co-administrative agents, JPMorgan Chase Bank, N.A., as
paying agent (in such capacity, the “Agent”) for the Lender and such other
lenders, J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as
co-lead arrangers and joint bookrunners, and ABN AMRO Bank N.V., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch, Bank of America, N.A., Barclays Bank
plc and The Royal Bank of Scotland plc, as co-documentation agents, and hereby
gives you notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement
that the undersigned hereby requests a Competitive Bid Borrowing under the
Credit Agreement, and in that connection sets forth the terms on which such
Competitive Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is
requested to be made:

(A)

Date of Competitive Bid Borrowing

 

 

(B)

Amount of Competitive Bid Borrowing

 

 

(C)

[Maturity Date] [Interest Period]

 

 

(D)

Interest Rate Basis

 

 

(E)

Interest Payment Date(s)

 

 

(F)

 

 

 

(G)

 

 

 

(H)

 

 

 

 

 

 

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

(a)           the representations and warranties contained in Section 4.01 of
the Credit Agreement (except the representations set forth in the last sentence
of subsection (e) thereof and in subsection (f)(i) thereof) are correct, before
and after giving effect to the Proposed Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;

 

 

--------------------------------------------------------------------------------

 

 

(b)           no event has occurred and is continuing, or would result from the
Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default;

(c)           no event has occurred and no circumstance exists as a result of
which the information concerning the undersigned that has been provided to the
Agent and each Lender by the undersigned in connection with the Credit Agreement
would include an untrue statement of a material fact or omit to state any
material fact or any fact necessary to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading; and

(d)           the aggregate amount of the Proposed Competitive Bid Borrowing and
all other Borrowings to be made on the same day under the Credit Agreement is
within the aggregate amount of the unused Commitments of the Lenders.

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.

Very truly yours,

 

MONSANTO COMPANY

 

 

By_________________________

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C – FORM OF ASSIGNMENT

AND ACCEPTANCE

 

Reference is made to the Five-Year Credit Agreement dated as of February 28,
2007 (as amended or modified from time to time, the “Credit Agreement”) among
Monsanto Company, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined in the Credit Agreement) from time to time
parties thereto, the Lenders (as defined in the Credit Agreement), JPMorgan
Chase Bank, N.A. and Citibank, N.A., as co-administrative agents, JPMorgan Chase
Bank, N.A., as paying agent (in such capacity, the “Agent”) for the Lenders,
JPMorgan Securities Inc. and Citigroup Global Markets Inc., as co-lead arrangers
and joint bookrunners, and ABN AMRO Bank N.V., The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Chicago Branch, Bank of America, N.A., Barclays Bank plc and The Royal
Bank of Scotland plc, as co-documentation agents. Terms defined in the Credit
Agreement are used herein with the same meaning.

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

1.            The Assignor hereby sells and assigns to the Assignee, without
recourse, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof (other than in respect of Competitive Bid
Advances and Competitive Bid Notes) equal to the percentage interest specified
on Schedule 1 hereto of all outstanding rights and obligations under the Credit
Agreement (other than in respect of Competitive Bid Advances and Competitive Bid
Notes). After giving effect to such sale and assignment, the Assignee’s
Commitment and the amount of the Advances owing to the Assignee will be as set
forth on Schedule 1 hereto.

2.            The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Revolving Credit Note [and Swing Line Note], if any, held
by the Assignor [and requests that the Agent exchange such [Revolving Credit
Note for a new Revolving Credit Note] [Notes for new Notes] payable to the order
of the Assignor in an amount equal to the Commitment retained by the Assignor
under the Credit Agreement, as specified on Schedule 1 hereto].

3.            The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers and discretion under the Credit Agreement as are
delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto;

 

 

--------------------------------------------------------------------------------

 

 

(v) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; (vi) attaches any U.S. Internal Revenue Service
forms required under Section 2.17 of the Credit Agreement; and (vii) makes the
representation and warranty set forth in Section 4.02 of the Credit Agreement.

4.            Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.

5.            Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

6.            Upon such acceptance and recording by the Agent, from and after
the Effective Date, the Agent shall make all payments under the Credit Agreement
and the Revolving Credit Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the
Revolving Credit Notes [and the Swing Line Note] for periods prior to the
Effective Date directly between themselves.

7.            This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.

8.            This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

 

--------------------------------------------------------------------------------

 

Schedule 1

to

Assignment and Acceptance

Percentage interest assigned:

_____%

Amount of Commitment assigned:

$_______________

Termination Date of Commitment assigned:

February 28, 201_

Assignee’s Commitment:

$_______________

Aggregate outstanding principal amount of Revolving Credit Advances assigned:

$_______________

Effective Date2:_______________, 20__

 

[NAME OF ASSIGNOR], as Assignor

 

By__________________________

Title:

 

Dated: _______________, 20__

 

[NAME OF ASSIGNEE], as Assignee

 

By__________________________

Title:

 

Domestic Lending Office:

 

[Address]

 

Eurocurrency Lending Office:

 

[Address]

 

Accepted [and Approved]3 this

__________ day of _______________, 20__

 

JPMORGAN CHASE BANK, N.A., as Agent [and as an Issuing Lender]

 

By__________________________

Title:

 

_________________________

2               This date should be no earlier than five Business Days after the
delivery of this Assignment and Acceptance to the Agent.

3               Required if the Assignee is an Eligible Assignee solely by
reason of clause (iii) of the definition of “Eligible Assignee”.

 

 

 

--------------------------------------------------------------------------------

 

 

 

[CITIBANK, N.A., as an Issuing Lender

 

By__________________________

Title:]

 

[Approved this

__________ day of _______________, 20__

 

MONSANTO COMPANY

 

By__________________________

Title:]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D – FORM OF

ASSUMPTION AGREEMENT

 

Dated:

 

Monsanto Company

800 North Lindbergh Boulevard

St. Louis, Missouri 63167

 

Attention:  Chief Financial Officer

 

JPMorgan Chase Bank, N.A.,

as Agent

1111 Fannin Street, 10th Floor

Houston, Texas 77002

 

Attention:  Ina Tjahjono

 

Ladies and Gentlemen:

Reference is made to the Five-Year Credit Agreement dated as of February 28,
2007 (as amended or modified from time to time, the “Credit Agreement”) among
Monsanto Company, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined in the Credit Agreement) from time to time
parties thereto, the Lenders (as defined in the Credit Agreement), JPMorgan
Chase Bank, N.A. and Citibank, N.A., as co-administrative agents, JPMorgan Chase
Bank, N.A., as paying agent for the Lenders (in such capacity, the “Agent”),
J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as co-lead
arrangers and joint bookrunners, and ABN AMRO Bank N.V., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch, Bank of America, N.A., Barclays Bank
plc and The Royal Bank of Scotland plc, as co-documentation agents. Terms
defined in the Credit Agreement are used herein with the same meaning.

The undersigned proposes to become an Assuming [Increasing] [Extending] Lender
pursuant to Section [2.20] [2.21] of the Credit Agreement and, in that
connection, hereby agrees that it shall become a Lender for purposes of the
Credit Agreement on [insert applicable Increase Date or Termination Date] and
that its Commitment shall as of such date be $___________.

The undersigned (the “Assuming Bank”) (i) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in Section 5.01(f) thereof and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assumption Agreement; (ii) agrees that it will, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; (v) confirms that it
is an Eligible Assignee; [and] (vi) specifies as its Domestic Lending Office
(and address for notices) and Eurocurrency Lending Office the offices set forth
beneath its name on the signature pages hereof; [and (vii) attaches any U.S.
Internal Revenue Service forms required under Section 2.17 of the Credit
Agreement]; and [(vii)] [(viii)] makes the representation and warranty set forth
in Section 4.02 of the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

The effective date for this Assumption Agreement shall be [insert applicable
Increase Date or Termination Date]. Upon delivery of this Assumption Agreement
to the Parent Borrower and the Agent and acceptance and recording of this
Assumption Agreement by the Agent, as of [date specified above], the Assuming
Bank shall be a party to the Credit Agreement and have the rights and
obligations of a Lender thereunder. As of [date specified above], the Agent
shall make all payments under the Credit Agreement in respect of the interest
assumed hereby (including, without limitation, all payments of principal,
interest and facility fees) to the Assuming Bank.

This Assumption Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assumption Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Assumption Agreement.

This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

Very truly yours,

 

[NAME OF ASSUMING BANK]

 

 

By__________________________

Name:

Title:

 

Domestic Lending Office

(and address for notices):

[Address]

 

Eurocurrency Lending Office:

[Address]:

 

Above Acknowledged and Agreed to:

 

MONSANTO COMPANY

 

By__________________________

Title:]

 

 

 

 

--------------------------------------------------------------------------------

 

 

Accepted this ____ day of

_____,

 

JPMORGAN CHASE BANK, N.A.,

as Agent

 

By__________________________

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E – FORM OF NOTICE OF

EXTENSION OF TERMINATION DATE

[Date]

 

 

JPMorgan Chase Bank, N.A.,

   as Agent

1111 Fannin Street, 10th Floor

Houston, Texas 77002

     Attention:   Ina Tjahjono

Monsanto Company

Ladies and Gentlemen:

Reference is made to the Five-Year Credit Agreement dated as of February 28,
2007 (as amended or modified from time to time, the “Credit Agreement”) among
Monsanto Company, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined in the Credit Agreement) from time to time
parties thereto, the Lenders (as defined in the Credit Agreement), JPMorgan
Chase Bank, N.A. and Citibank, N.A., as co-administrative agents, JPMorgan Chase
Bank, N.A., as paying agent for the Lenders (in such capacity, the “Agent”),
J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as co-lead
arrangers and joint bookrunners, and ABN AMRO Bank N.V., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch, Bank of America, N.A., Barclays Bank
plc and The Royal Bank of Scotland plc, as co-documentation agents. Terms
defined in the Credit Agreement are used herein with the same meaning.

 

Pursuant to Section 2.21 of the Credit Agreement, the Lender named below hereby
notifies the Agent as follows:

 

[The Lender named below desires to extend the Termination Date with respect to
[all] [$______] of its Commitment for a period of one year.]

[The Lender named below desires to extend the Termination Date with respect to
all of its Commitment for a period of one year and offers to increase its
Commitment commencing [______________] to $__________.]

[The Lender named below does NOT desire to extend the Termination Date with
respect to any of its Commitment for a period of one year.]

 

 

--------------------------------------------------------------------------------

 

 

This notice is subject in all respects to the terms of the Credit Agreement, is
irrevocable and shall be effective only if received by the Agent no later than
[______________].4

 

Very truly yours,

 

[NAME OF LENDER]

 

 

By__________________________

Name:

Title:

 

 

_________________________

4 date shall be no later than 20 days prior to the Anniversary Date in the case
of an Extending Lender’s notice to extend its Commitment and no later than 15
days prior to the Anniversary Date in the case of an Extending Lender’s offer to
increase its Commitment.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F-1 – FORM OF BORROWING

SUBSIDIARY AGREEMENT

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT, dated as of _____________ __, 20__ (this
“Agreement”), among [NAME OF FOREIGN SUBSIDIARY BORROWER], a ________________
(the “Subsidiary”), MONSANTO COMPANY, a Delaware corporation (the “Parent
Borrower”), and JPMORGAN CHASE BANK, N.A., as paying agent (in such capacity,
the “Agent”) for the several banks and other financial institutions or entities
(the “Lenders”) from time to time parties to the Credit Agreement, dated as of
February 28, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Parent Borrower, the Foreign
Subsidiary Borrowers (as defined in the Credit Agreement) from time to time
parties thereto, the Lenders, the Agent and the other agents party thereto.

The parties hereto hereby agree as follows:

1.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

2.            Pursuant to Section 2.23(a) of the Credit Agreement, the Parent
Borrower hereby designates the Subsidiary as a Foreign Subsidiary Borrower under
the Credit Agreement.

3.            The Parent Borrower and the Subsidiary, jointly and severally,
represent and warrant that the representations and warranties contained in the
Credit Agreement are true and correct on and as of the date hereof to the extent
such representations and warranties relate to the Subsidiary and this Agreement.

4.            The Parent Borrower agrees that the guarantee of the Parent
Borrower contained in the Credit Agreement will apply to the obligations of the
Subsidiary as a Foreign Subsidiary Borrower.

5.            Upon execution of this Agreement by the Parent Borrower, the
Subsidiary and the Agent, (i) the Subsidiary shall be a party to the Credit
Agreement and shall be a Foreign Subsidiary Borrower and a Borrower for all
purposes thereof and (ii) the Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

6.            In the event of any inconsistency between the terms and conditions
of the Credit Agreement and the terms and conditions of this Agreement, the
terms and conditions of the Credit Agreement shall control.

7.            This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.

8.            This Agreement may be executed in any number of counterparts
(including by facsimile transmission), each of which shall be an original, and
all of which, when taken together, shall constitute one agreement.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

[SUBSIDIARY]

 

By: _________________________________

Name:

Title:

Address:

 

MONSANTO COMPANY

 

By: _________________________________

Name:

Title:

 

JPMORGAN CHASE BANK, N.A., as Agent

 

By: ____________________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F-2 – FORM OF BORROWING

SUBSIDIARY TERMINATION

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

 

JPMORGAN CHASE BANK, N.A., as Agent

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Ina Tjahjono

[Date]

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement, dated as of February 28, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Monsanto Company, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers from time to time parties thereto,
the Lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as
Agent and the other agents parties thereto. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings set forth in the Credit
Agreement.

The Parent Borrower hereby terminates the status and rights of _______________
(the “Terminated Subsidiary Borrower”) as a Foreign Subsidiary Borrower under
the Credit Agreement. [The Parent Borrower represents and warrants that no
Letters of Credit issued for the account of the Terminated Subsidiary Borrower
are outstanding as of the date hereof (other than Letters of Credit that have
been cash collateralized in a manner satisfactory to the Agent), that no
Advances made to the Terminated Subsidiary Borrower are outstanding as of the
date hereof and that all Foreign Borrower Obligations payable by the Terminated
Subsidiary Borrower in respect of Reimbursement Obligations, interest and/or
fees under the Credit Agreement (and, to the extent notified by the Agent or any
Lender, any other amounts payable by the Terminated Subsidiary Borrower under
the Credit Agreement) have been paid in full on or prior to the date hereof.]
[The Parent Borrower acknowledges that the Terminated Subsidiary Borrower shall
continue to be a Foreign Subsidiary Borrower under the Credit Agreement until
such time as all Letters of Credit issued for the account of the Terminated
Subsidiary Borrower shall have expired or terminated (or been cash
collateralized in a manner satisfactory to the Agent), all Advances made to the
Terminated Subsidiary Borrower shall have been prepaid and all Foreign Borrower
Obligations payable by the Terminated Subsidiary Borrower in respect of
Reimbursement Obligations, interest and/or fees under the Credit Agreement (and,
to the extent notified by the Agent or any Lender, any other amounts payable by
the Terminated Subsidiary Borrower under the Credit Agreement) shall have been
paid in full, provided that the Terminated Subsidiary Borrower shall not have
the right to make further borrowings as a Foreign Subsidiary Borrower under the
Credit Agreement or to request further Letters of Credit.]

This Borrowing Subsidiary Termination shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York. This
Borrowing Subsidiary Termination may be executed in any number of counterparts,
each of which shall be an original, and all of

 

 

--------------------------------------------------------------------------------

 

 

 

which, when taken together, shall constitute one agreement. Delivery of an
executed signature page of this Borrowing Subsidiary Termination by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

MONSANTO COMPANY

 

By: ___________________________________

Title:

Acknowledged and Agreed:

[TERMINATED SUBSIDIARY BORROWER]

 

By: ___________________________________

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F-3 – FOREIGN

SUBSIDIARY OPINIONS

 

MATTERS TO BE COVERED BY

FOREIGN SUBSIDIARY OPINIONS

 

1.            The Foreign Subsidiary Borrower is duly organized, validly
existing and in good standing under the laws of __________________ (the
“Jurisdiction”).

2.            The Foreign Subsidiary Borrower has the power and authority, and
the legal right to execute and deliver the Borrowing Subsidiary Agreement, to
perform its obligations under the Credit Agreement and to borrow under the
Credit Agreement. The Foreign Subsidiary Borrower has taken all necessary
corporate action to authorize the performance of its obligations as a “Foreign
Subsidiary Borrower” under the Credit Agreement and to authorize the execution
and delivery of the Borrowing Subsidiary Agreement and the performance of the
Credit Agreement.

3.            Except for consents, authorizations, approvals, notices and
filings described on an attached schedule, all of which have been obtained, made
or waived and are in full force and effect, no consent or authorization of,
approval by, notice to, filing with or other act by or in respect of, any
governmental authority is required in connection with the borrowings by the
Foreign Subsidiary Borrower under the Credit Agreement or with the execution,
delivery, performance, validity or enforceability of the Borrowing Subsidiary
Agreement and of the Credit Agreement.

4.            The Borrowing Subsidiary Agreement has been duly executed and
delivered on behalf of the Foreign Subsidiary Borrower.

5.            The execution and delivery of the Borrowing Subsidiary Agreement
by the Foreign Subsidiary Borrower, the performance of its obligations
thereunder and under the Credit Agreement, the consummation of the transactions
contemplated thereby and by the Credit Agreement, the compliance by the Foreign
Subsidiary Borrower with any of the provisions of the Credit Agreement, the
borrowings under the Credit Agreement and the use of proceeds thereof, all as
provided therein, (a) will not violate, or constitute a default under, any law,
rule, regulation or order applicable to the Foreign Subsidiary Borrower and (b)
will not result in, or require, the creation or imposition of any Lien on any of
its properties or revenues pursuant to any such law, rule, regulation or order.

6.            There are no taxes imposed by the Jurisdiction (a) on or by virtue
of the execution, delivery or enforcement of the Borrowing Subsidiary Agreement
or enforcement or performance of the Credit Agreement or (b) on any payment to
be made by the Foreign Subsidiary Borrower pursuant to the Credit Agreement.

7.            The Foreign Subsidiary Borrower is subject to civil and commercial
law with respect to its obligations under the Credit Agreement, and the
execution and delivery of the Borrowing Subsidiary Agreement and the performance
by the Foreign Subsidiary Borrower of the Credit Agreement constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither the Foreign Subsidiary Borrower nor any of its property, whether or not
held for its own account, has any immunity (sovereign or similar immunity) from
any suit or proceeding, from jurisdiction of any court or from set-off or any
legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or similar
immunity) under the laws of the Jurisdiction in respect of its obligations under
the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

8.            Under the laws of the Jurisdiction, the (a) submission to the
non-exclusive jurisdiction of the courts of the State of New York, the courts of
the United States of America for the Southern District of New York and any
appellate courts from any thereof and (b) waiver of any objection to the venue
of a proceeding in a New York court are irrevocably binding on the Foreign
Subsidiary Borrower.

9.            To ensure the legality, validity, enforceability or admissibility
in evidence of the Borrowing Subsidiary Agreement and the Credit Agreement, it
is not necessary that the Borrowing Subsidiary Agreement, the Credit Agreement
or any other document be filed, registered or recorded with, or executed or
notarized before, any court of other authority of the Jurisdiction or that any
registration charge or stamp or similar tax be paid on or in respect of the
Borrowing Subsidiary Agreement, the Credit Agreement or any other document.

10.          Each of the Borrowing Subsidiary Agreement and the Credit Agreement
is in proper legal form under the laws of the Jurisdiction for the enforcement
thereof against the Foreign Subsidiary Borrower under the laws of the
Jurisdiction.

11.          In any action or proceeding arising out of or relating to the
Credit Agreement in any court in the Jurisdiction, such court would recognize
and give effect to the choice of law provisions in the Credit Agreement wherein
the parties thereto agree that the Credit Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

12.          It is not necessary under the laws of the Jurisdiction (a) in order
to enable the Agent and the Lenders or any of them to enforce their respective
rights under the Credit Agreement or (b) by reason of the execution of the
Credit Agreement or the Borrowing Subsidiary Agreement or the performance of the
Credit Agreement that any of them should be licensed, qualified or entitled to
carry on business in the Jurisdiction.

13.          Neither the Agent nor any of the Lenders will be deemed to be
resident, domiciled, carrying on business or subject to taxation in the
Jurisdiction merely by reason of the execution of the Credit Agreement or the
Borrowing Subsidiary Agreement or the performance or enforcement of any thereof.
The performance by the Agent and the Lenders or any of them of any action
required or permitted under the Credit Agreement will not violate any law or
regulation, or be contrary to the public policy, of the Jurisdiction.

14.          If any judgment of a competent court outside the Jurisdiction were
rendered against the Foreign Subsidiary Borrower in connection with any action
arising out of or relating to the Credit Agreement, such judgment would be
recognized and could be sued upon in the courts of the Jurisdiction, and such
courts would grant a judgment which would be enforceable against the Foreign
Subsidiary Borrower in the Jurisdiction without any retrial unless it is shown
that (a) the foreign court did not have jurisdiction in accordance with its
jurisdictional rules, (b) the party against whom the judgment of such foreign
court was obtained had no notice of the proceedings or (c) the judgment of such
foreign court was obtained through collusion or fraud or was based upon clear
mistake of fact or law.

 

 

 

 

 